



EXECUTION COPY


jpmorgan.jpg [jpmorgan.jpg]
AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


June 28, 2017


among


BROWN & BROWN, INC.


The Subsidiary Borrowers Party Hereto


The Lenders Party Hereto


JPMORGAN CHASE BANK, N.A.
as Administrative Agent


BANK OF AMERICA, N.A., ROYAL BANK OF CANADA and SUNTRUST BANK
as Co-Syndication Agents


and


U.S. BANK NATIONAL ASSOCIATION, BMO HARRIS BANK N.A., FIFTH THIRD BANK, WELLS
FARGO BANK, NATIONAL ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents
_________________________________
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
RBC CAPITAL MARKETS1 and SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Bookrunners


JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
RBC CAPITAL MARKETS, SUNTRUST ROBINSON HUMPHREY, INC.,
 BMO HARRIS BANK N.A. and U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers










1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.












--------------------------------------------------------------------------------















ACTIVE 217581667v.10




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I Definitions
1


 
 
 
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
25


SECTION 1.03.
Terms Generally
26


SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
26


SECTION 1.05.
Status of Obligations
27


SECTION 1.06.
Amendment and Restatement of the Existing Credit Agreement
27


 
 
 
ARTICLE II The Credits
29


 
 
 
SECTION 2.01.
Re-Evidence of Existing Loans; Revolving Commitments
29


SECTION 2.02.
Loans and Borrowings
29


SECTION 2.03.
Requests for Borrowings
30


SECTION 2.04.
Determination of Dollar Amounts
30


SECTION 2.05.
[Intentionally Omitted]
31


SECTION 2.06.
Letters of Credit
31


SECTION 2.07.
Funding of Borrowings
36


SECTION 2.08.
Interest Elections
36


SECTION 2.09.
Termination and Reduction of Commitments
38


SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt
38


SECTION 2.11.
Prepayment of Loans
39


SECTION 2.12.
Fees
40


SECTION 2.13.
Interest
41


SECTION 2.14.
Alternate Rate of Interest
42


SECTION 2.15.
Increased Costs
42


SECTION 2.16.
Break Funding Payments
43


SECTION 2.17.
Taxes
44


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
47


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
49


SECTION 2.20.
Expansion Option
50


SECTION 2.21.
Judgment Currency
52


SECTION 2.22.
Defaulting Lenders
52


SECTION 2.23.
Designation of Subsidiary Borrowers
53


SECTION 2.24.
Extension of Maturity Date
54


 
 
 
ARTICLE III Representations and Warranties
56


 
 
 
SECTION 3.01.
Organization; Powers; Subsidiaries
56


SECTION 3.02.
Authorization; Enforceability
57


SECTION 3.03.
Governmental Approvals; No Conflicts
57


SECTION 3.04.
Financial Condition; No Material Adverse Change
57


SECTION 3.05.
Properties
57


SECTION 3.06.
Litigation and Environmental
57


SECTION 3.07.
Compliance with Laws and Agreements
58


SECTION 3.08.
Investment Company Status
58


SECTION 3.09.
Taxes
58







--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


SECTION 3.10.
ERISA
58


SECTION 3.11.
Disclosure
58


SECTION 3.12.
Federal Reserve Regulations
58


SECTION 3.13.
No Default
58


SECTION 3.14.
Anti-Corruption Laws and Sanctions
59


SECTION 3.15.
EEA Financial Institutions
59


 
 
 
ARTICLE IV Conditions
59


 
 
 
SECTION 4.01.
Effective Date
59


SECTION 4.02.
Each Credit Event
60


SECTION 4.03.
Designation of a Subsidiary Borrower
60


 
 
 
ARTICLE V Affirmative Covenants
61


 
 
 
SECTION 5.01.
Financial Statements and Other Information
61


SECTION 5.02.
Notices of Material Events
62


SECTION 5.03.
Existence; Conduct of Business
63


SECTION 5.04.
Payment of Taxes
63


SECTION 5.05.
Maintenance of Properties; Insurance
63


SECTION 5.06.
Books and Records; Inspection Rights
63


SECTION 5.07.
Compliance with Laws
64


SECTION 5.08.
Use of Proceeds
64


 
 
 
ARTICLE VI Negative Covenants
64


 
 
 
SECTION 6.01.
Indebtedness
64


SECTION 6.02.
Liens
65


SECTION 6.03.
Fundamental Changes and Asset Sales
66


SECTION 6.04.
Transactions with Affiliates
67


SECTION 6.05.
Financial Covenants
68


 
 
 
ARTICLE VII Events of Default
68


 
 
 
ARTICLE VIII The Administrative Agent
70


 
 
 
ARTICLE IX Miscellaneous
72


 
 
 
SECTION 9.01.
Notices
72


SECTION 9.02.
Waivers; Amendments
74


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
76


SECTION 9.04.
Successors and Assigns
78


SECTION 9.05.
Survival
81


SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
82


SECTION 9.07.
Severability
82


SECTION 9.08.
Right of Setoff
82


SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
82


SECTION 9.10.
WAIVER OF JURY TRIAL
83


SECTION 9.11.
Headings
84


SECTION 9.12.
Confidentiality
84





ii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


SECTION 9.13.
USA PATRIOT Act
85


SECTION 9.14.
Interest Rate Limitation
85


SECTION 9.15.
No Advisory or Fiduciary Responsibility
85


SECTION 9.16.
Prepayment of Loans under the Existing Credit Agreement
86


SECTION 9.17.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
86


 
 
 
ARTICLE X Company Guarantee
87







iii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




SCHEDULES:
 
Schedule 2.01 - Commitments
Schedule 3.01 - Subsidiaries
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
 
EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B - Form of Compliance Certificate
Exhibit C - Form of Increasing Lender Supplement
Exhibit D - Form of Augmenting Lender Supplement
Exhibit E - List of Closing Documents
Exhibit F-1 - Form of Borrowing Subsidiary Agreement
Exhibit F-2 - Form of Borrowing Subsidiary Termination
Exhibit G-1 - Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit G-2 - Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit G-3 - Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit G-4 - Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit H-1- Form of Borrowing Request
Exhibit H-2- Form of Interest Election Request
 





iv

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June 28,
2017 among BROWN & BROWN, INC., the SUBSIDIARY BORROWERS from time to time party
hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A., ROYAL BANK OF CANADA and
SUNTRUST BANK, as Co-Syndication Agents, and U.S. BANK NATIONAL ASSOCIATION, BMO
HARRIS BANK N.A., FIFTH THIRD BANK, WELLS FARGO BANK, NATIONAL ASSOCIATION, and
PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.
WHEREAS, the Borrowers, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of April 16, 2014 (as amended, supplemented or otherwise modified prior
to the Effective Date, the “Existing Credit Agreement”);
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have (a) entered into this Agreement in order to (i) amend and restate the
Existing Credit Agreement in its entirety; (ii) extend the applicable maturity
date in respect of the existing revolving credit facility under the Existing
Credit Agreement; (iii) re-evidence the “Term Loans” under, and as defined in,
the Existing Credit Agreement and extend the applicable maturity date in respect
thereof; (iv) re-evidence the “Obligations” under, and as defined in, the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement; and (v) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrowers and (b) agreed that each
Departing Lender shall cease to be a party to the Existing Credit Agreement as
more specifically set forth in Section 1.06 of this Agreement;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers and the Subsidiaries outstanding
thereunder, which shall be payable in accordance with the terms hereof; and
WHEREAS, it is also the intent of the Borrowers to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:
ARTICLE I
Definitions
SECTION 1.01Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.




--------------------------------------------------------------------------------





“Acquisition” means any transaction, or series of related transactions, by which
the Company or any Subsidiary directly or indirectly (i) acquires any ongoing
business or all or substantially all of the assets or any Person or any division
or operating unit thereof (whether by purchase, merger, consolidation or
otherwise), (ii) acquires (in one transaction or as the most recent transaction
in a series of transactions) Control of at least a majority in ordinary voting
power of the securities of a Person which have ordinary voting power for the
election of the directors or (iii) otherwise acquires Control or more than 50%
ownership interest in any Person.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Canadian Dollars and (v) any other currency (x) that is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s reasonable determination and (z) that is agreed to by the
Administrative Agent and each of the Revolving Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBOR Screen
Rate (or, if the LIBOR Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. For the avoidance of doubt, if the Alternate
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans or LC Exposure, the percentage equal to a fraction the numerator
of which is such Lender’s Revolving Commitment and the denominator of which is
the aggregate Revolving


2

--------------------------------------------------------------------------------





Commitments of all Revolving Lenders (if the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments); provided that in the case of Section 2.22 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation and (b) with respect to the Term Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Term Loans and the denominator of which is
the aggregate outstanding principal amount of the Term Loans of all Term
Lenders.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any Eurocurrency Term Loan, any ABR Revolving Loan, any ABR Term Loan or
with respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency Spread
for Revolving Loans”, “Eurocurrency Spread for Term Loans”, “ABR Spread for
Revolving Loans”, “ABR Spread for Term Loans” or “Facility Fee Rate”, as the
case may be, based upon the Pricing Level applicable on such date:
Pricing Level
Eurocurrency Spread for Revolving Loans
Eurocurrency Spread for Term Loans
ABR
Spread for Revolving Loans
ABR
Spread for Term Loans
Facility Fee Rate
Level I:
0.85%
1.00%
0%
0%
0.15%
Level II:
1.075%
1.25%
0.075%
0.25%
0.175%
Level III:
1.175%
1.375%
0.175%
0.375%
0.20%
Level IV:
1.50%
1.75%
0.50%
0.75%
0.25%

For purposes of, and notwithstanding, the foregoing:
(i) (a) Pricing Level I, Leverage Level 1 and Ratings Level A are equivalent and
correspond to each other, and Pricing Level I shall be the lowest Pricing Level
for purposes of this definition, (b) Pricing Level II, Leverage Level 2 and
Ratings Level B are equivalent and correspond to each other, (c) Pricing Level
III, Leverage Level 3 and Ratings Level C are equivalent and correspond to each
other, and (d) Pricing Level IV, Leverage Level 4 and Ratings Level D are
equivalent and correspond to each other, and Pricing Level IV shall be the
highest Pricing Level for purposes of this definition;
(ii) at any time of determination, the Pricing Level shall be determined by
reference to the Leverage Level or the Ratings Level then in effect which would
result in the lower corresponding Pricing Level;
(iii) if at any time the Company fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Pricing Level IV shall
be deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Pricing Level
shall be determined in accordance with the table above as applicable;
(iv) notwithstanding the foregoing, Pricing Level I shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s first fiscal


3

--------------------------------------------------------------------------------





quarter ending after the Effective Date and adjustments to the Pricing Level
then in effect shall thereafter be effected in accordance with this definition;
(v) at any time of determination, the “Leverage Level” shall be based upon the
Net Leverage Ratio applicable at such time:
Leverage Level
Net Leverage Ratio
Level 1
< 1.00 to 1.00
Level 2
> 1.00 to 1.00 but
< 1.75 to 1.00
Level 3
> 1.75 to 1.00 but
< 2.50 to 1.00
Level 4
> 2.50 to 1.00

Except as otherwise provided in the paragraph above, adjustments, if any, to the
“Leverage Level” then in effect shall be effective three (3) business days after
the Administrative Agent has received the applicable Financials (it being
understood and agreed that each change in Leverage Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change); and
(vi) at any time of determination, the “Ratings Level” shall be based upon the
long-term debt ratings by Moody’s and S&P, respectively, applicable at such time
to the Index Debt:
Ratings Level
Index Debt Ratings
(Moody’s/S&P)
Level A
> Baa1 / > BBB+
Level B
Baa2 / BBB
Level C
Baa3 / BBB-
Level D
< Baa3 / < BBB-

For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then a Ratings Level in
Level D shall be in effect; (ii) if only one of Moody’s or S&P provides a rating
for the Index Debt, the Ratings Level corresponding to such rating shall be in
effect; (iii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall fall within different Ratings Levels,
the Ratings Level then in effect shall be based on the better of the two ratings
(i.e., the rating which corresponds to the Ratings Level that corresponds to the
lowest Pricing Level) unless one of the two ratings is two or more Ratings
Levels lower than the other, in which case the Ratings Level then in effect
shall be determined by reference to the Ratings Level next below that of the
better of the two ratings; and (iv) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P),


4

--------------------------------------------------------------------------------





such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Company to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Ratings Level shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if both rating
agencies shall cease to be in the business of rating corporate debt obligations,
the Company and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Ratings Level shall be determined by reference to the rating most
recently in effect prior to such change or cessation.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent and, to the
extent the consent of the Company is required pursuant to Section 9.04 hereof,
the Company.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


5

--------------------------------------------------------------------------------





“Borrower” means the Company or any Subsidiary Borrower.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.
“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
“Canadian Dollars” means the lawful currency of Canada.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that any obligations under leases (or other arrangement
conveying the right to use) that would, as of the date hereof, be treated as
operating leases but are later treated as capital leases under GAAP as a result
of a change thereto (including as a result of Financial Accounting Standards
Board Accounting Standards Codification 840) shall not be considered to be
Capital Lease Obligations hereunder.
“Cash Equivalents” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and


6

--------------------------------------------------------------------------------





money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and
(f) other investments permitted under the Company’s investment policy, to the
extent such policy has been approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed).
“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to the relevant period displayed on CDOR01 page
of the Reuters Monitor Service (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) at or about 10:15 a.m.
(Toronto, Ontario time) on the Quotation Day for such Interest Period; provided
that, if the CDOR Screen Rate shall be less than zero, such rate be deemed to be
zero for purposes of this Agreement.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Equity Interests representing more than 50% of the
issued and outstanding Equity Interests of the Company entitled to vote for
members of the board of directors or equivalent governing body of the Company on
a fully diluted basis; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were not
(i) members of the board of directors of the Company on the Effective Date, (ii)
nominated by the board of directors of the Company or (iii) appointed by
directors so nominated or (c) the Company ceases to own, directly or indirectly,
and Control 100% (other than directors’ qualifying shares) of the ordinary
voting and economic power of any Subsidiary Borrower.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory


7

--------------------------------------------------------------------------------





authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Class”, (i) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term
Loans and (ii) when used in reference to any Lender, refers to whether such
Lender is a Revolving Lender or a Term Lender.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of U.S. Bank National Association, BMO
Harris Bank N.A., Fifth Third Bank, Wells Fargo Bank, National Association and
PNC Bank, National Association in its capacity as co-documentation agent for the
credit facilities evidenced by this Agreement.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” means Brown & Brown, Inc., a Florida corporation.
“Computation Date” is defined in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and, other than with respect to the amounts described in clause (viii) below, to
the extent deducted from revenues in determining Consolidated Net Income,
(i) consolidated interest expense and, to the extent not reflected in
consolidated interest expense, amortization of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness or other financing activities and any losses on hedging obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, (ii) taxes based on income or profits or capital, including federal,
foreign, state, franchise, excise and similar taxes and foreign withholding
taxes and foreign unreimbursed value added taxes of such Person payable or
accrued (including in respect of repatriated funds and any penalties and
interest related to such taxes or arising from any tax examinations),
(iii) depreciation, (iv) amortization, (v) non-cash expenses, losses or charges,
(vi) extraordinary, unusual or non-recurring cash expenses, losses or charges
incurred, (vii) in connection with any Acquisition, disposition or restructuring
(and any prospective Acquisition, disposition or restructuring which is not
consummated), all cash restructuring costs, cash acquisition integration costs
and fees, including cash severance payments, and cash fees and expenses paid in
connection with such Acquisition or restructuring, all to the extent incurred
within twelve (12) months of the completion of such Acquisition or restructuring
and in an aggregate amount not to exceed twenty percent (20%) of Consolidated
EBITDA during any period of four consecutive fiscal quarters prior to giving
effect to this clause (vii), (viii) proceeds of business interruption insurance
received during such period (solely to the extent not already reflected as
revenue or income in the determination of Consolidated Net Income for such
period), (ix) any expenses, fees, charges or losses related to the incurrence,
issuance or repayment of Indebtedness (including, without limitation the
Obligations and fees, costs and expenses in connection with the Transactions)
and any


8

--------------------------------------------------------------------------------





amendment, waiver, consent, restatement, refinancing, repurchase, retirement,
defeasance or other modification thereto), (x) expenses, charges and losses to
the extent covered by indemnification or refunding provisions in any Acquisition
document or any insurance to the extent reimbursed (or reasonably expected to be
reimbursed), in each case to the extent that such indemnity, refunding or
insurance coverage has not been denied and so long as such amounts are actually
reimbursed to the Company or a Subsidiary in cash within two (2) fiscal quarters
after the related amount is first added to Consolidated EBITDA pursuant to this
clause (x) (and if not so reimbursed within two (2) fiscal quarters, such amount
shall be deducted from Consolidated EBITDA during the next applicable period)
and(xi) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Company and its Subsidiaries, minus, to the extent included in
Consolidated Net Income, (1) interest income including any gains on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk not otherwise netted from consolidated interest
expense, (2) income tax credits and refunds (to the extent not netted from tax
expense), (3) any cash payments made during such period in respect of items
described in clause (v) above subsequent to the fiscal quarter in which the
relevant non-cash expenses, losses or charges were incurred, (4) extraordinary,
unusual or non-recurring income or gains realized other than in the ordinary
course of business, (5) non-cash income or gains and (6) realized foreign
exchange income or gains resulting from the impact of foreign currency changes
on the valuation of assets or liabilities on the balance sheet of the Company
and its Subsidiaries, all calculated for the Company and its Subsidiaries in
accordance with GAAP on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each
such period, a “Reference Period”), (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such disposition for such Reference Period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such Reference Period, and (ii) if during such Reference Period the Company or
any Subsidiary shall have made an Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving effect thereto on a pro forma
basis (for the avoidance of doubt, in accordance with Section 1.04(b)) as if
such Acquisition occurred on the first day of such Reference Period. In addition
and without duplication of the foregoing, Consolidated EBITDA for any Reference
Period in which an Acquisition or other applicable transaction has occurred or
is otherwise implicated (as described below) shall be calculated by including
(x) cost savings, operating expense reductions and synergies to the extent
permitted to be reflected in pro forma financial information under Rule 11-02 of
Regulation S-X under the Securities Act for such period and (y) other cost
savings, operating expense reductions and synergies projected by the Company in
good faith to be realized as a result of specified actions taken, committed to
be taken or expected to be taken (calculated on a pro forma basis as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of such period and if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), in
each case relating to the applicable Acquisition, disposition or other
transaction, net of the amount of actual benefits realized during such period
from such actions (such cost savings and synergies described in this clause (y),
“Specified Transaction Adjustments”); provided that (A) such Specified
Transaction Adjustments are reasonably identifiable, quantifiable and factually
supportable in the good faith judgment of the Company and are set forth in
reasonable detail in a certificate of a responsible officer of the Company
delivered to the Administrative Agent, (B) such actions are taken, committed to
be taken or expected to be taken no later than twelve (12) months after the date
of such Acquisition disposition or other transaction, (C) no amounts shall be
added pursuant to this clause (y) to the extent duplicative of any amounts that
are otherwise added back in calculating Consolidated EBITDA, whether through a
pro forma adjustment or otherwise, with respect to any period and (D) the
aggregate amount of any Specified


9

--------------------------------------------------------------------------------





Transaction Adjustments for any such period shall not exceed 15% of Consolidated
EBITDA for the applicable period prior to giving effect to this clause (y).
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries paid in cash and calculated on a consolidated basis
for such period with respect to all outstanding Indebtedness of the Company and
its Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing); provided
that (i) Consolidated Interest Expense shall not include any debt discount,
premium payments (including original issue discount or upfront fees),
underwriting, arrangement, agency or other similar financing fees including
without limitation, amount payable under Section 2.12(c), and (ii) Consolidated
Interest Expense shall be calculated after giving effect to any applicable
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk. In the event that the Company or any Subsidiary
shall have completed an Acquisition or a disposition since the beginning of the
relevant period, Consolidated Interest Expense shall be determined for such
period on a pro forma basis (for the avoidance of doubt, in accordance with
Section 1.04(b)) as if such Acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded: (i) any income (or loss) of any Person other than the
Company or a Subsidiary (except in accordance with Section 1.04 hereof), but any
such income so excluded may be included in such period or any later period to
the extent of any cash dividends or distributions actually paid in the relevant
period to the Company or any Subsidiary of the Company, (ii) the cumulative
effect of a change in accounting principles during such period, to the extent
included in such net income (loss), (iii) any earnouts, purchase price
adjustments or similar obligations in connection with any acquisition,
investment, asset disposition or sale of any Subsidiary of the Company (unless
such obligations remain unpaid after the date which is sixty (60) days prior to
the date such obligations become due and payable), (iv) the after-tax effect of
any income (or loss) for such period attributable to the early extinguishment of
Indebtedness (or any cancellation of Indebtedness) and (v) income (loss)
attributable to deferred compensation plans or trusts.
“Consolidated Net Indebtedness” means, at any time, the sum of (a) Consolidated
Total Indebtedness at such time, minus (b) the Applicable Cash Percentage of
unrestricted and unencumbered cash and Cash Equivalents maintained by the
Company and its Subsidiaries in North America in an aggregate amount that is in
excess of $50,000,000 at such time. As used herein, “Applicable Cash Percentage”
means (i) 100%, in the case of cash and Cash Equivalents maintained in the
United States of America and (ii) 100% less the applicable combined federal and
state marginal income tax rate (taking into account the federal deduction for
state income taxes and available tax credits) that would be imposed on the
Company or applicable Subsidiary in the case of, and with respect to, the
repatriation of such cash and Cash Equivalents to the United States of America,
in the case of cash and Cash Equivalents maintained in Canada or Mexico.
“Consolidated Total Assets” means, as of the date of any determination thereof,
the total assets of the Company and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis as of such date.


10

--------------------------------------------------------------------------------





“Consolidated Total Indebtedness” means, at any time, the sum, without
duplication, of (a) the aggregate Indebtedness (of the type described in clauses
(a), (b), (d) (subject to the last sentence of the definition thereof) and (g)
of the definition thereof) of the Company and its Subsidiaries calculated on a
consolidated basis as of such time in accordance with GAAP, (b) the aggregate
amount drawn but unreimbursed and unsecured under letters of credit and bankers
acceptances for which the Company or its Subsidiaries are responsible and (c)
Indebtedness of the type referred to in clauses (a) or (b) hereof of another
Person guaranteed by the Company or any of its Subsidiaries; provided that, for
the avoidance of doubt, Consolidated Total Indebtedness shall not include
obligations under hedging obligations or other derivative instruments entered
into for the purpose of hedging interest rate risk.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Co-Syndication Agents” means each of Bank of America, N.A., Royal Bank of
Canada and SunTrust Bank in its capacity as a co-syndication agent for the
credit facilities evidenced by this Agreement.
“Credit Event” means a Borrowing, the issuance, amendment, increase or extension
of a Letter of Credit or any of the foregoing.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.
“Default” means any event or condition described in Article VII which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action.


11

--------------------------------------------------------------------------------





“Departing Lenders” means each “Non-Consenting Lender” under and as defined in
the Existing Credit Agreement with respect to the amendment and restatement of
the Existing Credit Agreement evidenced hereby.
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
“Eligible Subsidiary” means any Subsidiary that is approved (such approval not
to be unreasonably withheld or delayed) from time to time by the Administrative
Agent and each of the Lenders.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


12

--------------------------------------------------------------------------------





“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
(as those terms are defined in Part I of Subtitle E of Title IV of ERISA) of the
Company or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or
(g) the receipt by the Company or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of any
notice, concerning the imposition upon the Company or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“euro” and/or “EUR” means the single currency of the Participating Member
States.


13

--------------------------------------------------------------------------------





“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f)
notwithstanding such Recipient’s legal ability to do so and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
“Existing Loans” has the meaning assigned to such term in Section 2.01.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
to implement such Sections of the Code entered into between any relevant
authorities on behalf of the United States and such jurisdiction.


14

--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.


15

--------------------------------------------------------------------------------





“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness, described in the other
clauses of this definition, of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person under Sale and Leaseback
Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Notwithstanding the foregoing, Indebtedness shall not
include (i) deferred or prepaid revenue, (ii) earnouts, purchase price
adjustments, purchase price holdbacks and similar payments payable in connection
with an Acquisition (unless such obligations remain unpaid after the date which
is sixty (60) days prior to the date such obligations become due and payable),
(iii) Intercompany Loans or the practice of the Company in the normal course of
“sweeping” cash accounts from its “branches” (i.e., subsidiaries) to centralize
the cash operations of the Company and its Subsidiaries and (iv) netting
services or overdraft protections which do not remain outstanding for a period
in excess of ten Business Days after payment is due therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not Guaranteed by any other person or entity or subject
to any other credit enhancement.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).


16

--------------------------------------------------------------------------------





“Information Memorandum” means the Confidential Information Memorandum dated May
2017 relating to the Company and the Transactions.
“Insurance Company Payables” means payables due an insurance company from the
Company or any of its Subsidiaries which arise from time to time in the ordinary
and normal course of business.
“Intercompany Loans” means loans or other extensions of credit from time to time
made by the Company to any of its Subsidiaries or by any Subsidiary to the
Company or any other Subsidiary.
“Interest Election Request” means a request by the applicable Borrower (or the
Company on behalf of the applicable Borrower) to convert or continue a Borrowing
in accordance with Section 2.08 in the form attached hereto as Exhibit H-2.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the applicable Maturity Date and
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the applicable Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period; provided further that, solely for purposes of the
initial Interest Period applicable to the Existing Loans as of the Effective
Date, such Interest Period shall be deemed to commence on the Effective Date and
end on June 30, 2017. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) Bank of America, N.A.,
(c) Royal Bank of Canada and (d) SunTrust Bank, each in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank (so


17

--------------------------------------------------------------------------------





long as the beneficiary of any such Letter of Credit has consented (such consent
not to be unreasonably withheld or delayed) to such Letter of Credit being
issued by such Affiliate), in which case the term “Issuing Bank” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
“Joint Bookrunner” means each of JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, RBC Capital Markets and SunTrust Robinson
Humphrey, Inc. in its capacity as a joint bookrunner for the credit facilities
evidenced by this Agreement.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated thereby, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or other documentation contemplated thereby. Unless the context
otherwise requires, the term “Lenders” includes each Issuing Bank. For the
avoidance of doubt, the term “Lenders” excludes the Departing Lenders.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate or, in the event such rate does not appear on either of
such Reuters pages, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (in each case the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, on the Quotation Day for such currency
and Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement and
(b) any Eurocurrency Borrowing denominated in any Non‑Quoted Currency and for
any applicable Interest Period, the applicable Local Screen Rate for such
Non‑Quoted Currency at approximately 11:00 a.m. Toronto, Ontario time, on the
Quotation Day for such currency and Interest Period; provided that, if any Local
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided further that if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period (the “Impacted Interest Period”), then the
LIBO Rate or the Local Screen Rate, as the case may be, for such currency and
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such


18

--------------------------------------------------------------------------------





rate shall be deemed to be zero for purposes of this Agreement. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14.
“LIBOR Quoted Currency” means Dollars, euro, Pounds Sterling or other Agreed
Currencies (other than the Non-Quoted Currency).
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, letter of credit agreements
and any other agreements between the Company and an Issuing Bank regarding the
respective rights and obligations between the Company and an Issuing Bank in
connection with the issuance of Letters of Credit, and all other instruments and
documents executed and delivered in accordance with the terms of this Agreement.
“Loan Parties” means the Borrowers.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Screen Rate” means the CDOR Screen Rate.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time means London, England time unless otherwise
notified by the Administrative Agent).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of any Borrower to perform any of its payment
or other material obligations under this Agreement or (c) the rights or remedies
of the Administrative Agent and the Lenders under the Loan Documents.
“Material Subsidiary” means each Subsidiary of the Company which, as of the most
recent fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)), contributed
greater than five percent (5%) of the revenues of the Company and its
Subsidiaries on a consolidated basis for such period.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in


19

--------------------------------------------------------------------------------





respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as the case may be.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Company or an ERISA Affiliate is making, is obligated to
make, or has been obligated to make during the last six years, contributions on
behalf of participants who are or were employed by the Company or ERISA
Affiliate.
“Net Leverage Ratio” has the meaning assigned to such term in Section 6.05(a).
“Non-Quoted Currency” means Canadian Dollars.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, any Issuing Bank or any
indemnified party under this Agreement or any other Loan Document, individually
or collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred under any of the Letters of Credit.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Original Effective Date” means April 16, 2014.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under,


20

--------------------------------------------------------------------------------





engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by any Governmental Authority for Taxes, assessments,
governmental charges or similar obligations that are not yet due, remain payable
without a penalty or are being contested in good faith and by appropriate
proceedings;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors’ or and other like Liens, arising in the ordinary
course of business and securing obligations


21

--------------------------------------------------------------------------------





that are not overdue by more than sixty (60) days or are being contested in good
faith and by appropriate proceedings;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or (ii) securing liability for customary
reimbursement and indemnification obligations of insurance carriers or (iii) in
connection with self-insurance programs;
(d) deposits to secure the performance of (i) bids, trade contracts, leases,
statutory obligations, surety bonds, performance bonds, public utility
agreements and other obligations of a like nature, in each case in the ordinary
course of business, (ii) stay or appeal bonds, (iii) indemnity, performance or
similar bonds in the ordinary course of business, (iv) in connection with
contested amounts;
(e) judgment or attachment Liens that do not constitute an Event of Default
under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way, and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(g) deposits for the benefit of a seller in connection with a proposed
Acquisition pursuant to and in accordance with a letter of intent or acquisition
or purchase agreement related thereto; and
(h) other Liens incidental to the conduct of its business or the ownership of
its assets which were not incurred in connection with the borrowing of money and
which do not, in the aggregate, materially detract from the value of its assets
or materially impair the use thereof in the operation of its business
(including, without limitation, Liens with respect to leases, subleases,
licenses and sublicenses, and liens of depository or collecting banks (including
rights of set-off));
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.


22

--------------------------------------------------------------------------------





“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
“Responsible Officer” means any of the chief executive officer, president, chief
operating officer, treasurer, any other Financial Officer, general counsel or
other chief legal officer of the Company.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender's Revolving
Commitment is set forth on Schedule 2.01, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable. The initial aggregate amount of the
Revolving Lenders’ Revolving Commitments is $800,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal Dollar Amount of such Lender’s Revolving Loans
and its LC Exposure at such time.
“Revolving Credit Maturity Date” means the date that occurs on the fifth (5th)
anniversary of the Effective Date, subject to extension (in the case of each
Revolving Lender consenting thereto) as provided in Section 2.24.
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01.


23

--------------------------------------------------------------------------------





“S&P” means S&P Global Ratings (formerly Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business).
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.
“Screen Rate” means, collectively, the LIBOR Screen Rate and the Local Screen
Rate.
“SEC” means the United States Securities and Exchange Commission.
“Secured Letter of Credit” means a Letter of Credit in respect of which the
Company has deposited an amount in cash equal to 100% of the face amount of such
Letter of Credit prior to the issuance thereof in the manner described in
Section 2.06(j) and otherwise on terms and conditions reasonably acceptable to
the applicable Issuing Bank and the Administrative Agent.
“Securities Act” means the United States Securities Act of 1933.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency and to which the Administrative Agent and the Lenders are
subject for Eurocurrency funding, expressed in the case of each such requirement
as a decimal. Such reserve, liquid asset, fees or similar requirements shall
include those imposed pursuant to Regulation D of the Board. Eurocurrency Loans
shall be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.


24

--------------------------------------------------------------------------------





“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.
“Subsidiary” means any subsidiary of the Company.
“Subsidiary Borrower” means any Eligible Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means, as of any date of determination, each Lender that holds
Term Loans.
“Term Loan Commitment” means, as to any Term Lender, such Term Lender’s
Applicable Percentage of the Term Loans.
“Term Loan Maturity Date” means the date that occurs on the fifth (5th)
anniversary of the Effective Date, subject to extension (in the case of each
Term Lender consenting thereto) as provided in Section 2.24.
“Term Loans” means the term loans made by the Term Lenders to the Company on the
Original Effective Date pursuant to the Existing Credit Agreement. The aggregate
outstanding principal amount of the Term Loans as of the Effective Date is
$400,000,000 and each Term Lender’s respective portion of the Term Loans on the
Effective Date is set forth on Schedule 2.01.


25

--------------------------------------------------------------------------------





“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unsecured Letter of Credit” means a Letter of Credit that is not a Secured
Letter of Credit.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law), and all judgments, orders and decrees, of all Governmental
Authorities. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all


26

--------------------------------------------------------------------------------





references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.
(b) All pro forma computations required to be made hereunder giving effect to
any Acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such Acquisition, disposition, issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), including:
(i)all Indebtedness (whether under this Agreement or otherwise) and any other
balance sheet adjustments incurred or made in connection with such Acquisition,
if any, which shall be deemed to have been incurred or made on the first day of
such period, and all Indebtedness of the Person to be acquired in such
Acquisition which was repaid concurrently with the consummation of such
Acquisition, if any, which shall be deemed to have been repaid on the first day
of such period concurrently with the deemed incurrence of the Indebtedness, if
any, incurred in connection with such Acquisition; and
(ii)if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of


27

--------------------------------------------------------------------------------





determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness);
provided that, notwithstanding the foregoing, any of the determinations made
pursuant to this Section 1.04(b) shall be made subject to the limitations set
forth in the definition of Consolidated EBITDA.
SECTION 1.05Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
SECTION 1.06Amendment and Restatement of the Existing Credit Agreement.
(a)The parties to this Agreement agree that, on the Effective Date, the terms
and provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement. This Agreement is not intended to be, and shall not constitute, a
novation. All Revolving Loans and Term Loans made, and Obligations incurred
(other than for any “Swingline Loans” as defined in the Existing Credit
Agreement, of which there are none outstanding as of the Effective Date), under
the Existing Credit Agreement which are outstanding on the Effective Date shall
continue as Revolving Loans, Term Loans and Obligations, respectively, under
(and shall be governed by the terms of) this Agreement and the other Loan
Documents.
(b)Without limiting the foregoing, upon the effectiveness of the amendment and
restatement contemplated hereby on the Effective Date:
(i)all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents;
(ii)the “Revolving Commitments” (as defined in the Existing Credit Agreement)
shall be redesignated as Revolving Commitments hereunder as set forth on
Schedule 2.01;
(iii)the “Term Loans” (as defined in the Existing Credit Agreement) shall be
redesignated as Term Loans hereunder in such amounts as set forth on Schedule
2.01;
(iv)the Administrative Agent shall make such reallocations, sales, assignments
or other relevant actions in respect of, in the case of a “Revolving Lender”,
it’s “Revolving Commitments” and “Revolving Credit Exposure” and, in the case of
a “Term Lender”, its “Term Loans” (each as defined in and in effect under the
Existing Credit Agreement) as are necessary in order that each such Lender’s
Revolving Credit Exposure and outstanding Term Loans hereunder reflects such
Lender’s Applicable Percentage thereof on the Effective Date, and the Company
and each Lender that was a Lender under the Existing Credit Agreement
(constituting the “Required Lenders” under


28

--------------------------------------------------------------------------------





and as defined therein) hereby agrees (with effect immediately prior to the
Effective Date) that (x) such reallocation, sales and assignments shall be
deemed to have been effected by way of, and subject to the terms and conditions
of, Assignment and Assumptions, without the payment of any related assignment
fee, and, except for promissory notes requested by a Lender in accordance with
the terms hereof, no other documents or instruments shall be, or shall be
required to be, executed in connection with such assignments (all of which are
hereby waived), (y) such reallocation shall satisfy the assignment provisions of
Section 9.02(d)(i) of the Existing Credit Agreement and (z) in connection with
such reallocation, the Borrower shall pay all interest and fees on the
outstanding Loans accrued to the date hereof to the Administrative Agent for the
account of the Lenders party hereto other than “breakage” costs waived pursuant
to Section 1.06(vi)(y) below;
(v)for the avoidance of doubt, as a result of the immediately preceding clause
(iv), the revolving loans and term loans previously made to the Borrowers by
each Departing Lender under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement shall be repaid in full
(accompanied by any accrued and unpaid interest and fees thereon and any losses,
costs and expenses incurred by such Departing Lender under Section 2.16 of the
Existing Credit Agreement), each Departing Lender’s “Commitments” under the
Existing Credit Agreement shall be terminated and each Departing Lender shall
not be a Lender hereunder; and
(vi)each Lender who was a Lender under the Existing Credit Agreement hereby
agrees to waive (x) any requirement under the Existing Credit Agreement for
prior notice of any termination or reduction of Commitments under (and as
defined in) the Existing Credit Agreement or prepayment of Loans outstanding
under (and as defined in) the Existing Credit Agreement, in each case, to the
extent required, to be made on the Effective Date as provided herein and (y) all
losses, costs and expenses incurred by such Lender under Section 2.16 hereof in
connection with the sale and assignment of any Eurocurrency Loans (including the
“Eurocurrency Loans” under the Existing Credit Agreement) and such reallocation
described in this Section 1.06.
ARTICLE II
The Credits
SECTION 2.01Re-Evidence of Existing Loans; Revolving Commitments. Prior to the
Effective Date, certain term loans were previously made to the Company under the
Existing Credit Agreement which remain outstanding as of the Effective Date
(such outstanding loans being hereinafter referred to as the “Existing Loans”).
Subject to the terms and conditions set forth in this Agreement, the parties
hereto agree that on the Effective Date, but subject to the reallocation and
other transactions described in Section 1.06, the Existing Loans shall be
re-evidenced as Term Loans under this Agreement and the terms of the Existing
Loans shall be restated in their entirety and shall be evidenced by this
Agreement. Furthermore, subject to the terms and conditions set forth herein,
each Revolving Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (ii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures exceeding the aggregate Revolving Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans. The Term Loans have
been funded and may not be reborrowed. Amounts repaid or prepaid in respect of
Term Loans may not be reborrowed.


29

--------------------------------------------------------------------------------





SECTION 2.02Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. The Term
Loans shall amortize as set forth in Section 2.10.
(b)Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith; provided that each ABR Loan shall
only be made in Dollars. Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan
(and in the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16
and 2.17 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 (or, if such Borrowing is denominated in a Foreign Currency,
1,000,000 units of such currency) and not less than $1,000,000 (or, if such
Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency). At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of twelve (12) Eurocurrency Borrowings
outstanding.
(d)Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Maturity Date.
SECTION 2.03Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request signed by such Borrower, or the Company on its behalf)
not later than 11:00 a.m., Local Time, four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the applicable
Borrower, or the Company on behalf of the applicable Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)the name of the applicable Borrower;


30

--------------------------------------------------------------------------------





(ii)the aggregate amount of the requested Borrowing;
(iii)the date of such Borrowing, which shall be a Business Day;
(iv)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vi)the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
(b)     the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(c)     all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
SECTION 2.05[Intentionally Omitted]
SECTION 2.06Letters of Credit (a) General. Subject to the terms and conditions
set forth herein, the Company may request the issuance of Letters of Credit
denominated in Agreed Currencies as the applicant thereof for the support of its
or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Company
to, or entered into by the Company with, the relevant Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Company unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Company will be fully
responsible for the reimbursement of LC


31

--------------------------------------------------------------------------------





Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Company hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by an Issuing Bank, the Company also shall submit a letter of credit application
on such Issuing Bank’s standard form in connection with any request for a Letter
of Credit. A Letter of Credit shall be issued at the discretion of the
applicable Issuing Bank following receipt of the relevant request delivered by
the Company pursuant to this Section 2.06(b). In each case, a Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of the LC Exposure shall not exceed $50,000,000, (ii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures shall not exceed the aggregate Revolving Commitments and (iii)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of each Lender’s
Revolving Credit Exposure (solely in such Person’s capacity as a Lender and not
as an Issuing Bank) shall not exceed such Lender’s Revolving Commitment.
(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Revolving Credit
Maturity Date; provided that, if requested by the Company or a Subsidiary
Borrower (or the Company on behalf of a Subsidiary Borrower), a Letter of Credit
issued by such Issuing Bank may provide for the renewal thereof for additional
one year periods containing an expiry date of more than twelve months after the
date of issuance (which expiry date shall not extend beyond the date referred to
in the foregoing clause (ii)). Notwithstanding the foregoing, any Letter of
Credit issued in the final year of this Agreement may expire no later than one
year after the Revolving Credit Maturity Date so long as the Company cash
collateralizes an amount equal to 105% of the face amount of such Letter of
Credit, concurrently with the issuance of such Letter of Credit, in the manner
described in Section 2.06(j) and otherwise on terms and conditions reasonably
acceptable to the applicable Issuing Bank and the Administrative Agent.
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Revolving Lenders, the relevant
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the relevant Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such


32

--------------------------------------------------------------------------------





Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Company on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Company for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)Reimbursement. If the relevant Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if such Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the Business Day
following the date that the Company shall have received notice of such LC
Disbursement; provided that the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with (i) to the extent such LC Disbursement was made in
Dollars, an ABR Revolving Borrowing or Eurocurrency Revolving Borrowing in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent that
such LC Disbursement was made in a Foreign Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement
and, in each case, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Eurocurrency Revolving Borrowing, as applicable. If the Company
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Company in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Company, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the relevant Issuing Bank the amounts so received by it
from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Company pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the relevant Issuing Bank
or, to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse the relevant Issuing Bank for any LC
Disbursement (other than the funding of Revolving Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Company of its obligation
to reimburse such LC Disbursement. If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, any Issuing Bank or any Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the relevant Issuing Bank or the relevant Lender or (y) reimburse each LC
Disbursement made in such Foreign Currency in Dollars, in an amount equal to the
Equivalent Amount, calculated using the applicable Exchange Rates, on the date
such LC Disbursement is made, of such LC Disbursement.
(f)Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be


33

--------------------------------------------------------------------------------





performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the relevant Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Company’s obligations hereunder. Neither the Administrative
Agent, the Revolving Lenders nor the Issuing Banks, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse the relevant Issuing Bank from liability to the Company to the extent of
any direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(h)Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans) and such interest shall be due and payable on the
date when such reimbursement is payable; provided that, if the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the relevant Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.


34

--------------------------------------------------------------------------------





(i)Replacement and Resignation of any Issuing Bank.
(i)Any Issuing Bank may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Revolving Lenders of any
such replacement of any Issuing Bank. At the time any such replacement shall
become effective, the Company shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(ii)Subject to the appointment and acceptance of a successor Issuing Bank that
is reasonably acceptable to the Company (provided that no such consent shall be
required if an Event of Default under paragraphs (a), (b), (h) or (i) of Article
VII shall have occurred and be continuing), the relevant Issuing Bank may resign
as an Issuing Bank at any time upon thirty days’ prior written notice to the
Administrative Agent, the Company and the Lenders, in which case, such Issuing
Bank shall be replaced in accordance with Section 2.06(i)(i) above.
(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the
Revolving Loans has been accelerated, Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders (the “LC Collateral Account”), an
amount in cash equal to 105% of the Dollar Amount of the LC Exposure as of such
date; provided that (i) the portions of such amount attributable to undrawn
Foreign Currency Letters of Credit or LC Disbursements in a Foreign Currency
that the Company is not late in reimbursing shall be deposited in the applicable
Foreign Currencies in the actual amounts of such undrawn Letters of Credit and
LC Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Company described in clause (h) or (i) of
Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Company. The Company
also shall deposit cash collateral pursuant to this paragraph as and to the
extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent in
consultation with the Company and at the Company’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the relevant Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater


35

--------------------------------------------------------------------------------





than 50% of the total LC Exposure), be applied to satisfy other Obligations. If
the Company is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Company (with accrued interest
thereon, if applicable) within three (3) Business Days after all Events of
Default have been cured or waived.
(k)Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, which written confirmation (or notice of the
Administrative Agent’s inability to give such confirmation) the Administrative
Agent agrees, if practicable, to give promptly following receipt of any such
notice given by an Issuing Bank pursuant to this paragraph, (iii) on each
Business Day on which such Issuing Bank makes any payment under any Letter of
Credit, the date of such payment under such Letter of Credit and the amount of
such payment, (iv) on any Business Day on which the Borrower fails to reimburse
any payment under any Letter of Credit required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount of such payment and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.
SECTION 2.07Funding of Borrowings. (a) Each Lender shall make each Revolving
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
such Borrower designated by such Borrower in the applicable Borrowing Request,
in the case of Loans denominated in Dollars and (y) an account of such Borrower
in the relevant jurisdiction and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 1:00 p.m., New York City time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the


36

--------------------------------------------------------------------------------





Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of
such Borrower, until the date of repayment thereof, at the interest rate
applicable to such Loans; provided that if the Lender and a Borrower shall both
pay such interest amounts, the amount paid by such Borrower shall be returned
thereto. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.08Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request signed by
such Borrower, or the Company on its behalf) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
relevant Borrower, or the Company on its behalf. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.


37

--------------------------------------------------------------------------------





If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in a Foreign Currency shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.
SECTION 2.09Termination and Reduction of Commitments. (a) Unless previously
terminated, all Revolving Commitments shall terminate on the Revolving Credit
Maturity Date.
(b)The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the aggregate Revolving Commitments.
(c)The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities or
other transactions specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Revolving Commitments shall be permanent. Each reduction of the
Revolving Commitments shall be made ratably among the Lenders in accordance with
their respective Revolving Commitments.
SECTION 2.10Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Revolving Lender the then unpaid principal amount of each
Revolving Loan made to such Borrower on the


38

--------------------------------------------------------------------------------





Revolving Credit Maturity Date in the currency of such Loan. The Company shall
repay Term Loans on each date set forth below in the aggregate principal amount
set forth opposite such date (as adjusted from time to time pursuant to
Section 2.11(a)):
Date
Amount
June 30, 2017
$5,000,000
September 30, 2017
$5,000,000
December 31, 2017
$5,000,000
March 31, 2018
$5,000,000
June 30, 2018
$5,000,000
September 30, 2018
$5,000,000
December 31, 2018
$5,000,000
March 31, 2019
$5,000,000
June 30, 2019 and the last day of each calendar quarter ending thereafter
$10,000,000



To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Company on the Term Loan Maturity Date.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent demonstrable error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the Obligations.
(e)Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered permitted assigns)
and in a form approved by the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
any such promissory note is a registered note, to such payee and its registered
permitted assigns).


39

--------------------------------------------------------------------------------





SECTION 2.11Prepayment of Loans.
(a)Any Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
the provisions of this Section 2.11(a). The applicable Borrower, or the Company
on behalf of the applicable Borrower, shall notify the Administrative Agent by
written notice (promptly followed by telephonic confirmation of such request) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions
specified therein, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Revolving
Borrowing shall be applied ratably to the Revolving Loans included in the
prepaid Revolving Borrowing and each voluntary prepayment of a Term Loan
Borrowing shall be applied ratably to the Term Loans included in the prepaid
Term Loan Borrowing in such order of application as directed by the Company.
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.13 and (ii) break funding payments to the extent required by
Section 2.16.
(b)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Obligations
denominated in Foreign Currencies, as of the most recent Computation Date with
respect thereto) exceeds the aggregate Revolving Commitments or (ii) solely as a
result of fluctuations in currency exchange rates, the sum of the aggregate
principal Dollar Amount of all of the Revolving Credit Exposures (calculated,
with respect to those Obligations denominated in Foreign Currencies, as of the
most recent Computation Date with respect thereto) exceeds 105% of the aggregate
Revolving Commitments, the Borrowers shall in each case immediately repay
Revolving Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
aggregate Revolving Commitments.
SECTION 2.12Fees. (a) The Company agrees to pay to the Administrative Agent for
the account of each Revolving Lender a facility fee, which shall accrue at the
applicable Facility Fee Rate (as specified in the definition of Applicable Rate)
on the average daily amount of the Revolving Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Revolving Commitment terminates; provided that,
if such Lender continues to have any Revolving Credit Exposure after its
Revolving Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Revolving Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Credit Exposure.
Accrued facility fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date; provided that any facility fees accruing after the date on which
the Revolving Commitments terminate shall be payable


40

--------------------------------------------------------------------------------





within one (1) Business Day following demand therefor. All facility fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
(b)The Company agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at (x) in the case of any Secured Letter
of Credit, the rate equal to fifty percent (50%) of the same Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the average daily Dollar Amount of such Lender’s LC Exposure in respect of
Secured Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements in respect of Secured Letters of Credit) and (y)
in the case of any Unsecured Letter of Credit, the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure in respect of Unsecured
Letters of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements in respect of Unsecured Letters of Credit), in each case during
the period from and including the Effective Date to but excluding the later of
the date on which such Revolving Lender’s Revolving Commitment terminates and
the date on which such Lender ceases to have any LC Exposure in respect of the
applicable type of Letters of Credit and (ii) to the relevant Issuing Bank for
its own account a fronting fee, which shall accrue at the rate per annum
separately agreed between the Company and such Issuing Bank on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on or prior to the third
(3rd) Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable
within one (1) Business Day following demand therefor. Any other fees payable to
any Issuing Bank pursuant to this paragraph shall be payable within ten
(10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.
(c)The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
(d)All fees payable hereunder shall be paid on the dates due, in Dollars (except
as otherwise expressly provided in this Section 2.12) and immediately available
funds, to the Administrative Agent (or to each Issuing Bank, in the case of fees
payable to it) for distribution, in the case of facility fees and participation
fees, to the applicable Lenders. Fees paid shall not be refundable under any
circumstances.


41

--------------------------------------------------------------------------------





SECTION 2.13Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable within one (1) Business Day
following demand therefor, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) (A)
interest for Borrowings denominated in Pounds Sterling and (B) interest computed
by reference to the CDOR Screen Rate, in each case of the foregoing clauses (A)
and (B) shall be computed on the basis of a year of 365 days, and in each case
of the foregoing clauses (i) and (ii) shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.14Alternate Rate of Interest.
(a)If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, such applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
(i) if such Borrowing shall be requested in Dollars, such Borrowing shall be
made as an ABR Borrowing at the Alternate Base Rate and (ii) if such Borrowing
shall be requested in any Foreign Currency, the LIBO Rate shall be equal to the
rate determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided that, until such time as the
Alternative Rate shall be so determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency.
(b)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:


42

--------------------------------------------------------------------------------





(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(after giving effect to Section 2.14(a)), for a Loan in the applicable currency
or for the applicable Interest Period; or
(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii)
if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then the LIBO Rate for such Eurocurrency Borrowing shall be the
Alternative Rate; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
SECTION 2.15Increased Costs. (a) If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;
(ii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held


43

--------------------------------------------------------------------------------





by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.
(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate (but
excluding the margin applicable thereto) that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) Business Days
after receipt thereof.


44

--------------------------------------------------------------------------------





SECTION 2.17Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that such Recipient
provides the Company the original or a copy of a receipt evidencing payment
thereof or other evidence reasonably acceptable to the Company. A certificate as
to the amount of such payment or liability prepared in good faith and delivered
to the relevant Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, in
each case, accompanied by a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts, shall be conclusive
absent manifest error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


45

--------------------------------------------------------------------------------





(f)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times required by applicable law or as reasonably requested by the
Borrowers or the Administrative Agent, such properly completed and executed
documentation required by applicable law or as reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if required by applicable law or as reasonably requested by the
Borrowers or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:
(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a


46

--------------------------------------------------------------------------------





“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or
(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request


47

--------------------------------------------------------------------------------





of such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this paragraph (g) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.
(j)Certain FATCA Matters. Solely for purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
SECTION 2.18Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the relevant Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was


48

--------------------------------------------------------------------------------





made (the “Original Currency”) no longer exists or any Borrower is not able to
make payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)At the election of the Company, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by a Borrower (or
the Company on behalf of a Borrower) pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of such Borrower maintained with the Administrative Agent. Each Borrower hereby
irrevocably authorizes, at the Company’s request, (i) the Administrative Agent
to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents and agrees that all such amounts charged shall constitute Loans
and that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03 and (ii) the Administrative Agent to charge any deposit account of
the relevant Borrower maintained with the Administrative Agent for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.
(d)If, except as expressly provided herein, any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other similarly
situated Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by all such Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation in accordance with the terms of
this Agreement.


49

--------------------------------------------------------------------------------





(e)Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).
(f)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the relevant Issuing Banks to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid and/or (ii) hold any such amounts in a segregated account over which
the Administrative Agent shall have exclusive control as cash collateral for,
and application to, any future funding obligations of such Lender under any such
Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.19Mitigation Obligations; Replacement of Lenders. (a) If any Lender
(or its Affiliate) requests compensation under Section 2.15, or if any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender (or
its Affiliate) or any Governmental Authority for the account of any Lender (or
its Affiliate) pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender (or its Affiliate) to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender (or its Affiliate). The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender (or its Affiliate) in connection with any such designation or assignment.
(b)If (i) any Lender (or its Affiliate) requests compensation under
Section 2.15, (ii) any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender (or its Affiliate) or any Governmental
Authority for the account of any Lender (or its Affiliate) pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) such
assignment is made in accordance with the terms of Section 9.04, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment


50

--------------------------------------------------------------------------------





resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.
SECTION 2.20Expansion Option. The Company may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of
incremental term loans (each an “Incremental Term Loan”), in each case in
minimum increments of $15,000,000 so long as, after giving effect thereto, the
aggregate amount of such increases in Revolving Commitments and all such
Incremental Term Loans does not exceed $500,000,000. The Company may arrange for
any such increase or tranche to be provided by one or more Lenders (each Lender
so agreeing to an increase in its Revolving Commitment or provide a Revolving
Commitment (in the case of an existing Term Lender), or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), which agree to increase their existing
Revolving Commitments, or to participate in such Incremental Term Loans, or
provide new Revolving Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Company and the
Administrative Agent (which approvals shall not be unreasonably withheld and
shall be evidenced by the Administrative Agent’s execution of the agreement
substantially in the form of Exhibit C or Exhibit D, as the case may be) and
(ii) (x) in the case of an Increasing Lender, the Company and such Increasing
Lender execute an agreement substantially in the form of Exhibit C hereto, and
(y) in the case of an Augmenting Lender, the Company and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan, which consent shall be deemed to have occurred upon
execution of an agreement substantially in the form of Exhibit C or Exhibit D,
as the case may be) shall be required for any increase in Revolving Commitments
or Incremental Term Loan pursuant to this Section 2.20. Increases and new
Revolving Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or, in the case of Incremental Term Loans, on the
date specified in the agreement substantially in the form of Exhibit C or
Exhibit D, as the case may be, (A) the conditions set forth in paragraphs (a)
and (b) of Section 4.02 shall be satisfied or waived by the Administrative
Agent, the Increasing Lenders and the Augmenting Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company and (B) the Company shall be in
compliance (on a pro forma basis) with the covenants contained in Section 6.05
and (ii) the Administrative Agent shall have received (to the extent not
previously received, or to the extent reasonably requested, in each case by the
Administrative Agent) documents and opinions consistent with those delivered on
the Effective Date as to the organizational power and authority of the Borrowers
to borrow hereunder after giving effect to such increase. On the effective date
of any increase in the Revolving Commitments or any Incremental Term Loans being
made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans


51

--------------------------------------------------------------------------------





as of the date of any increase in the Revolving Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the applicable
Borrower, or the Company on behalf of the applicable Borrower, in accordance
with the requirements of Section 2.03). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods. The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans and the initial
Term Loans, (b) shall not mature earlier than the latest Maturity Date hereunder
(but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans and the initial Term Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the latest Maturity Date hereunder then in effect at the time of the
effectiveness of such tranche of Incremental Term Loans may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after such Maturity Date or, so long as also
applying for the benefit of the Term Loans and Revolving Loans outstanding prior
to giving effect thereto, may provide for additional covenants and/or events of
default agreed upon by the Company, the Administrative Agent, the Augmenting
Lenders and the Increasing Lenders and (ii) the Incremental Term Loans may be
priced differently than the Revolving Loans and the initial Term Loans and may
provide for amortization payments as agreed upon by the Company, the
Administrative Agent, the Augmenting Lenders and the Increasing Lenders.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time (other than as otherwise expressly agreed to
by any applicable Lender in the agreements substantially in the form of Exhibit
C and Exhibit D as provided above). In connection with any increase of the
Revolving Commitments or Incremental Term Loans pursuant to this Section 2.20,
any Augmenting Lender becoming a party hereto shall (1) execute such documents
and agreements as the Administrative Agent may reasonably request and (2) in the
case of any Augmenting Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.
SECTION 2.21Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,


52

--------------------------------------------------------------------------------





reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
SECTION 2.22Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender except as expressly permitted by the last sentence set forth
in Section 9.02(b);
(c)if any LC Exposure exists at the time such Lender becomes a Defaulting Lender
then:
(i)all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments and (y) such reallocation does not, as to any non-Defaulting Lender,
cause such non-Defaulting Lender’s Revolving Credit Exposure to exceed its
Revolving Commitment;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within two (2) Business Days following
notice by the Administrative Agent cash collateralize for the benefit of the
relevant Issuing Banks only the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding or such Person
remains a Defaulting Lender;
(iii)if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and


53

--------------------------------------------------------------------------------





(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all facility fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to such Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
(d)so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.22(c), and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.22(c)(i) (and such Defaulting
Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless such Issuing Bank shall
have entered into arrangements with the Company or such Lender, satisfactory to
such Issuing Bank to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage. At such time, any cash collateral provided by the Company in
accordance with Section (c)(ii) above shall be promptly returned to the Company.
SECTION 2.23Designation of Subsidiary Borrowers. The Company may at any time and
from time to time designate any Eligible Subsidiary as a Subsidiary Borrower by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company and the satisfaction of the other
conditions precedent set forth in Section 4.03, and upon such delivery and
satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement. Each Subsidiary Borrower
shall remain a Subsidiary Borrower until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Subsidiary Borrower and a party to this Agreement. Notwithstanding the preceding
sentence, no Borrowing Subsidiary Termination will become effective as to any
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such
Subsidiary Borrower to make further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender.
Notwithstanding anything set forth herein or in any other Loan Document to the
contrary, (i) the parties agree that the obligations of Borrowers hereunder to
make payments of principal and interest


54

--------------------------------------------------------------------------------





regarding the Loans are not joint and several obligations of Borrowers (other
than as expressly set forth in Article X solely with respect to the Company),
and (ii) the parties agree that the Subsidiary Borrowers are not obligated to
pay, and do not guaranty, collaterally support or otherwise have any
responsibility with respect to, the obligations of the Company.
SECTION 2.24Extension of Maturity Date.
(a)Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the applicable Class of Lenders) not earlier
than 180 days and not later than 30 days prior to each anniversary of the
Effective Date (each such date, an “Extension Date”), request that each Lender
extend such Lender’s Revolving Credit Maturity Date or Term Loan Maturity Date,
as the case may be, to the date that is one year after the applicable Maturity
Date then in effect for such Lender (the “Existing Maturity Date”).
(b)Lender Elections to Extend. Each Lender of the applicable Class, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given not later than the date that is 15 days after the date on which the
Administrative Agent received the Company’s extension request (the “Lender
Notice Date”), advise the Administrative Agent whether or not such Lender agrees
to such extension (each applicable Lender that determines to so extend its
Revolving Credit Maturity Date or Term Loan Maturity Date, as the case may be,
an “Extending Lender”). Each Lender of the applicable Class that determines not
to so extend its Revolving Credit Maturity Date or Term Loan Maturity Date, as
the case may be (a “Non-Extending Lender”), shall notify the Administrative
Agent of such fact promptly after such determination (but in any event no later
than the Lender Notice Date), and any Lender of the applicable Class that does
not so advise the Administrative Agent on or before the Lender Notice Date shall
be deemed to be a Non-Extending Lender. The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree, and it is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Company for extension of the Revolving Credit
Maturity Date or the Term Loan Maturity Date.
(c)Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each applicable Lender’s determination under this Section no
later than the date that is the earlier of (i) 15 days prior to the applicable
Extension Date (or, if such date is not a Business Day, on the next preceding
Business Day) and (ii) 20 days following the Lender Notice Date.
(d)Additional Commitment Lenders. The Company shall have the right, but shall
not be obligated, on or before the applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Revolving Lenders” (in the case of any extension of the Revolving Credit
Maturity Date) or add as “Term Lenders” (in the case of any extension of the
Term Loan Maturity Date) under this Agreement in place thereof, one or more
financial institutions (other than any Ineligible Institution) (each, an
“Additional Commitment Lender”) approved by the Administrative Agent in
accordance with the procedures provided in Section 2.19(b), each of which
applicable Additional Commitment Lenders shall have entered into an Assignment
and Assumption (in accordance with and subject to the restrictions contained in
Section 9.04, with the Company or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender (and
each Non-Extending Lender agrees to so execute such Assignment and Assumption),
pursuant to which such Additional Commitment Lenders shall, effective on or
before the applicable Maturity Date for such Non-Extending Lender, assume a
Revolving Commitment or Term Loan Commitment, as the case may be (and, if any
such Additional Commitment Lender is already a Lender of the applicable Class,
its Commitment of such Class shall be in addition to such Lender’s Commitment of
such Class hereunder on such date). Prior to any Non-Extending Lender being


55

--------------------------------------------------------------------------------





replaced by one or more Additional Commitment Lenders pursuant hereto, such
Non-Extending Lender may elect, in its sole discretion, by giving irrevocable
notice thereof to the Administrative Agent and the Company (which notice shall
set forth such Lender’s new Maturity Date), to become an Extending Lender. The
Administrative Agent may effect such amendments to this Agreement as are
reasonably necessary to provide for any such extensions with the consent of the
Company but without the consent of any other Lenders; provided that any
amendments to the scheduled amortization of the Term Loans held by Extending
Lenders and any Additional Commitment Lenders shall be subject to the consent of
the applicable Extending Lenders and Additional Commitment Lenders.
(e)Minimum Extension Requirement. If (and only if) the total of the applicable
Commitments of the Lenders of the applicable Class that have agreed to extend
their Maturity Date and the new or increased Commitments of such Class of any
Additional Commitment Lenders is more than 50% of the aggregate amount of the
Commitments of such Class in effect immediately prior to the applicable
Extension Date, then, effective as of the applicable Extension Date, the
applicable Maturity Date of each Extending Lender and of each Additional
Commitment Lender of the applicable Class shall be extended to the date that is
one year after the Existing Maturity Date for such Class of Commitments (except
that, if such date is not a Business Day, such Maturity Date as so extended
shall be the next preceding Business Day) and each Additional Commitment Lender
of such Class shall thereupon become a “Revolving Lender” or a “Term Lender”, as
the case may be, for all purposes of this Agreement and shall be bound by the
provisions of this Agreement as a Revolving Lender or a Term Lender, as the case
may be, hereunder and shall have the obligations of a Revolving Lender or a Term
Lender, as the case may be, hereunder.
(f)Conditions to Effectiveness of Extension. Notwithstanding the foregoing, (x)
no more than two (2) extensions of the Revolving Credit Maturity Date and no
more than two (2) extensions of the Term Loan Maturity Date shall be permitted
hereunder and (y) any extension of any Maturity Date pursuant to this Section
2.24 shall not be effective with respect to any Extending Lender and each
Additional Commitment Lender unless:
(i)the Company, the Administrative Agent, each Extending Lender and each
Additional Commitment Lender (if any) shall have entered into a letter agreement
confirming the applicable extension (the date of such letter agreement, the
“Confirmation Date”);
(ii)no Default or Event of Default shall have occurred and be continuing on the
applicable Confirmation Date and immediately after giving effect thereto;
(iii)the representations and warranties of the Company set forth in this
Agreement (excluding the representations and warranties set forth in Sections
3.04(b) and 3.06(a)) are true and correct in all material respects (or, in the
case of any such representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) on and as of the applicable Confirmation Date
and after giving effect (including pro forma effect) thereto, as though made on
and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and
(iv)the Administrative Agent shall have received a certificate from the Company
signed by a Financial Officer of the Company (A) certifying the accuracy of the
foregoing clauses (ii) and (iii) and (B) certifying and attaching the
resolutions (if any are required) adopted by each Borrower approving or
consenting to such extension.
(g)Maturity Date for Non-Extending Lenders. On the applicable Maturity Date of
each Non-Extending Lender of the relevant Class, (i) the Commitment of each
Non-Extending Lender of such


56

--------------------------------------------------------------------------------





Class shall automatically terminate and (ii) the Company shall repay such
Non-Extending Lender of such Class in accordance with Section 2.10 (and shall
pay to such Non-Extending Lender all of the other Obligations owing to it under
this Agreement) and after giving effect thereto shall prepay any Loans of the
applicable Class outstanding on such date (and pay any additional amounts
required pursuant to Section 2.16) to the extent necessary to keep outstanding
Loans of the applicable Class ratable with any revised Applicable Percentages of
the respective Lenders of such Class effective as of such date, and the
Administrative Agent shall administer any necessary reallocation of the
applicable Credit Exposures (without regard to any minimum borrowing, pro rata
borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).
(h)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary
ARTICLE III
Representations and Warranties
Each Borrower represents and warrants to the Lenders that:
SECTION 3.01Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01 hereto identifies, as of the
Effective Date, each Subsidiary, noting the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens other than Liens permitted under Section 6.02. As of the Effective
Date, there are no outstanding commitments or other obligations of the Company
or any Subsidiary to issue, and no options, warrants or other rights of any
Person to acquire, any shares of any class of capital stock or other equity
interests of any Subsidiary.
SECTION 3.02Authorization; Enforceability. The Transactions are within each Loan
Party’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default


57

--------------------------------------------------------------------------------





under any material indenture, material agreement or other material instrument
binding upon the Company or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Company or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any of its Subsidiaries.
SECTION 3.04Financial Condition; No Material Adverse Change. (a) The Company has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2016 reported on by Deloitte & Touche LLP,
independent public accountants and (ii) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2017, certified by a Financial
Officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(b)Since December 31, 2016, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.
SECTION 3.05Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to the conduct of the business of the Company and its Subsidiaries
taken as a whole, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b)Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not, to the Company’s knowledge, infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06Litigation and Environmental. (a) There are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or any other Loan Document or any of the transactions contemplated
hereby.
(b)Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law or (ii) has
become subject to or knows of any basis for any Environmental Liability.
SECTION 3.07Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


58

--------------------------------------------------------------------------------





SECTION 3.08Investment Company Status. Neither the Company nor any of its
Subsidiaries is, or is required to be registered as, an “investment company” as
defined in the Investment Company Act of 1940.
SECTION 3.09Taxes. Each of the Company and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11Disclosure. Neither the Information Memorandum nor any of the other
material written reports, financial statements, certificates or other
information furnished by or on behalf of the Company or any Subsidiary (other
than projections, forward looking statements and other than information of a
general economic or industry specific nature) to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished and
when taken as a whole) contained when furnished any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
prepared; it being understood that such projected financial information is as to
future events and is not to be viewed as facts, projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Company’s and its Subsidiaries’ control and no assurance can be given that any
particular projections will be realized and actual results during the period or
periods covered by any such projections may differ from the projected results
and such differences may be material.
SECTION 3.12Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
SECTION 3.13No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.14Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, the Patriot Act and applicable Sanctions,
and the Company, its Subsidiaries and their respective officers and employees
and to the knowledge of the Company its directors and agents, are in compliance
with Anti-Corruption Laws, the Patriot Act and applicable Sanctions in all
material respects and, in the case of any Subsidiary Borrower, is not knowingly
engaged in any activity that could reasonably be expected to result in such
Borrower being designated as a Sanctioned Person. None of (a) the Company, any
Subsidiary or to the knowledge of the Company or such Subsidiary any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person or is in violation of the Patriot Act. No
Borrowing or Letter of Credit, use of proceeds or other Transactions will be
used by the


59

--------------------------------------------------------------------------------





Company or any Subsidiary Borrower in a manner which would violate
Anti-Corruption Laws or applicable Sanctions.
SECTION 3.15EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV
Conditions
SECTION 4.01Effective Date. The obligations of the Lenders to make Revolving
Loans and to continue to make available the Term Loans, and of each Issuing Bank
to issue Letters of Credit hereunder, in each case shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.
(b)The Administrative Agent shall have received favorable written opinions (in
each case addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of counsels for the Loan Parties covering such matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Company hereby requests such
counsel to deliver such opinions.
(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E.
(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying (i) that the representations and warranties
contained in Article III are true and correct as of such date and (ii) that no
Default or Event of Default has occurred and is continuing as of such date.
(e)(i) The Administrative Agent shall have received, or, substantially
concurrently herewith shall receive, all fees and other amounts due and payable
on or prior to the Effective Date, including, to the extent invoiced at least
one (1) Business Day prior to the Effective Date, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder (which fees and expenses may be paid from the proceeds of the Loans
funded on the Effective Date) and (ii) each Joint Bookrunner shall have
received, or, substantially concurrently herewith shall receive, all fees as
agreed upon between such Joint Bookrunner and the Company (which fees and
expenses may be paid from the proceeds of the Loans funded on the Effective
Date).


60

--------------------------------------------------------------------------------





The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Each Lender, by
delivering its signature page to this Agreement, shall be deemed to have
consented to and approved, each Loan Document and each other document required
to be approved by any Lender on the Effective Date.
SECION 4.02Each Credit Event. The obligation of each Lender to make a Loan
(excluding any continuation or conversion of a Eurocurrency Loan, any loans
“deemed” made under this Agreement in respect of any reallocation expressly
provided herein and any Incremental Term Loan (which shall be governed by
Section 2.20)) and of each Issuing Bank to issue, increase, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
(a)The representations and warranties of the Borrowers set forth in this
Agreement (excluding the representations and warranties set forth in Sections
3.04(b) and 3.06(a)) shall be true and correct in all material respects (or, in
the case of any such representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) on and as of the date of such Loan or
the date of issuance, increase, renewal or extension of such Letter of Credit,
as applicable, other than any such representation or warranty given as of a
particular date in which case they shall be true and correct in all material
respects (or, in the case of any such representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) as of such date.
(b)At the time of and immediately after giving effect to such Loan or the
issuance, increase, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
The making of each Loan (other than as excluded pursuant to the first sentence
of this Section 4.02) and each issuance, increase, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
SECTION 4.03Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:
(a)Copies, certified by the Secretary or Assistant Secretary of such Subsidiary,
of its Board of Directors’ resolutions (and resolutions of other bodies, if any
are deemed necessary by counsel for the Administrative Agent) approving the
Borrowing Subsidiary Agreement and any other Loan Documents to which such
Subsidiary is becoming a party and such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;
(b)An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;
(c)Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of


61

--------------------------------------------------------------------------------





organization and such other matters as are reasonably requested by counsel to
the Administrative Agent and addressed to the Administrative Agent and the
Lenders;
(d)Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent; and
(e)Any documentation and other information that is reasonably requested by the
Administrative Agent or any of the Lenders and that is required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act.
ARTICLE V
Affirmative Covenants
Commencing on the Effective Date and until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired, terminated or been cash collateralized as provided herein, in each
case, without any pending draw, and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:
SECTION 5.01Financial Statements and Other Information. The Company will furnish
to the Administrative Agent:
(a)within ninety (90) days after the end of each fiscal year of the Company (or,
if earlier, by the date that the Annual Report on Form 10-K of the Company for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any extension available thereunder for the filing
of such form pursuant to Rule 12(b)-25 of the United States Securities Exchange
Act of 1934), its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than such exception or
qualification that is with respect to, or expressly resulting solely from, the
occurrence of an upcoming Maturity Date under this Agreement that is scheduled
to occur within one year from the time such report and opinion are delivered))
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)within sixty (60) days after the end of each of the first three fiscal
quarters (commencing with the fiscal quarter ending on or about June 30, 2017)
of each fiscal year of the Company (or, if earlier, by the date that the
Quarterly Report on Form 10-Q of the Company for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any extension available thereunder for the filing of such form pursuant to
Rule 12(b)-25 of the United States Securities Exchange Act of 1934), its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


62

--------------------------------------------------------------------------------





(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company in the form of
Exhibit B attached hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.05;
(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said commission, or with any national securities exchange;
(e)promptly after the Company becomes aware that Moody’s or S&P shall have
announced a change in the rating established for the Index Debt, written notice
of such rating change; and
(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Company shall be required to provide paper copies of the compliance
certificates required by clause (c) of this Section 5.01 to the Administrative
Agent.
SECTION 5.02Notices of Material Events. The Company will furnish written notice
to the Administrative Agent promptly upon a Responsible Officer of the Company
obtaining knowledge thereof:
(a)the occurrence of any Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03Existence; Conduct of Business. The Company will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence in its jurisdiction of organization and the rights, qualifications,
licenses, permits, privileges, franchises, governmental authorizations and
intellectual property rights material to the


63

--------------------------------------------------------------------------------





conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution not prohibited herein.
SECTION 5.04Payment of Taxes. The Company will, and will cause each of its
Subsidiaries to, pay its Tax liabilities that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.
SECTION 5.05Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
SECTION 5.06Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice to a Financial Officer and
during regular business hours, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided that (i) a
Financial Officer or other officer appointed by a Financial Officer shall be
given notice and an opportunity to participate with any discussions with
officers and independent accountants, and (ii) so long as no Event of Default
has occurred and is continuing, the Administrative Agent shall not exercise such
rights set forth in this sentence more one time in any twelve month period.
Notwithstanding anything to the contrary in this Section, none of the Company
nor any Subsidiary will be required to disclose or permit the inspection of any
document, information or other matter (x) in respect of which disclosure to the
Administrative Agent (or its representatives or contractors) is prohibited by
law or any binding agreement not entered not in contemplation of avoiding such
inspection and disclosure rights or (y) that is subject to attorney-client or
similar privilege or constitutes attorney work product. The Company acknowledges
that the Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain reports pertaining to the Company
and its Subsidiaries’ assets for internal use by the Administrative Agent and
the Lenders.
SECTION 5.07Compliance with Laws . The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
SECTION 5.08Use of Proceeds. The proceeds of the Loans (other than the initial
Term Loans) will be used only to refinance certain existing Indebtedness of the
Company and for general corporate purposes (including Acquisitions, investments
and other transactions not prohibited by the terms hereof) of the Company and
its Subsidiaries. The proceeds of the initial Term Loans shall be used as
provided in the Existing Credit Agreement. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U


64

--------------------------------------------------------------------------------





and X. No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and the Company shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
ARTICLE VI
Negative Covenants
Commencing on the Effective Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired,
terminated or been cash collateralized as provided herein, in each case, without
any pending draw, and all LC Disbursements shall have been reimbursed, the
Company covenants and agrees with the Lenders that:
SECTION 6.01Indebtedness. The Company will not permit any Subsidiary (other than
any Subsidiary Borrower) to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)the Obligations;
(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01,
including, without limitation, any borrowings or other extensions of credit
under revolving lines of credit reflected on such schedule in an amount up to
the commitment under such lines of credit as in effect on the date hereof and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount (or
commitment amount, as the case may be) thereof;
(c)Intercompany Loans;
(d)Guarantees by any Subsidiary of Indebtedness of the Company or any other
Subsidiary;
(e)Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within ninety
(90) days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e), together with the aggregate principal amount of all
Indebtedness and other obligations secured by Liens permitted pursuant to
Section 6.02(d), shall not exceed $100,000,000 at any time outstanding;
(f)Indebtedness of any Subsidiary as an account party in respect of letters of
credit or bankers’ acceptances;
(g)Insurance Company Payables and Guarantees by any Subsidiary in respect
thereof;


65

--------------------------------------------------------------------------------





(h)hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk;
(i)Indebtedness to banks and other financial institutions in respect of employee
credit card programs, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;
(j)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations not in connection with
money borrowed, in each case provided in the ordinary course of business or
consistent with past practice and Indebtedness incurred by any Subsidiary in the
form of customary obligations under indemnification, incentive, non-compete,
deferred compensation, or other similar arrangements in the ordinary course of
business; and
(k)other Indebtedness of the Subsidiaries so long as the aggregate outstanding
principal amount of all such Indebtedness permitted pursuant to this clause (k),
together with the aggregate outstanding principal amount of all Indebtedness
secured by Liens permitted pursuant to Section 6.02(g), does not, at the time of
incurrence of any such Indebtedness and after giving pro forma effect thereto,
exceed the greater of (i) $500,000,000 and (ii) an amount equal to 10% of
Consolidated Total Assets as of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, ending with
the last fiscal quarter included in the financial statements referred to in
Section 3.04(a)).
SECTION 6.02Liens. The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it except:
(a)Permitted Encumbrances;
(b)any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(c)any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(d)Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure an
aggregate principal amount of Indebtedness and other obligations, together with
the aggregate principal amount of all Indebtedness permitted pursuant to Section
6.01(e), not in excess of $100,000,000 at any time outstanding, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby


66

--------------------------------------------------------------------------------





does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary;
(e)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(f)Liens on cash collateral securing letter of credit or bankers acceptance
obligations or facilities permitted hereunder; and
(g)Liens on assets of the Company and its Subsidiaries not otherwise permitted
above so long as:
(i) the aggregate outstanding principal amount of all Indebtedness subject to
Liens permitted by this Section 6.02(g), together with the aggregate outstanding
principal amount of all Indebtedness permitted pursuant to Section 6.01(k), does
not, at the time of incurrence of any Indebtedness subject to such Liens and
after giving pro forma effect thereto, exceed the greater of (x) $500,000,000
and (y) an amount equal to 10% of Consolidated Total Assets as of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)); and
(ii)the aggregate outstanding principal amount of all Indebtedness plus the
outstanding amount of other obligations, in each case subject to Liens permitted
by this Section 6.02(g), does not, at the time of incurrence of any Indebtedness
or other obligations subject to such Liens and after giving pro forma effect
thereto, exceed the greater of (x) $500,000,000 and (y) an amount equal to 10%
of Consolidated Total Assets as of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, ending with
the last fiscal quarter included in the financial statements referred to in
Section 3.04(a)).
SECTION 6.03Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of the assets of the Company and its
Subsidiaries (taken as a whole), (including pursuant to a Sale and Leaseback
Transaction), or all or substantially all of the Equity Interests of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
(i)any Person (including any Subsidiary that is not a Loan Party) may merge into
the Company or a Subsidiary in a transaction in which the Company or such
Subsidiary is the surviving corporation (provided that any such merger involving
the Company must result in the Company as the surviving entity);
(ii)any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is such Loan Party (provided that any such merger involving the
Company must result in the Company as the surviving entity);
(iii)any Subsidiary may sell, transfer, lease or otherwise dispose of its assets
to the Company or another Subsidiary; and


67

--------------------------------------------------------------------------------





(iv)any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders.
(b)The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto. Without the prior written
consent of the Administrative Agent, other than Wright National Flood Insurance
Company, neither the Company nor any Subsidiary may engage in any business in
the nature of an insurance company, in which the Company or such Subsidiary
assumes the risk as an insurer.
(c)The Company will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date.
SECTION6.04Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a)  at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company and its Subsidiaries (or entities that will become Subsidiaries
immediately after giving effect to such transaction) not involving any other
Affiliate, (c) any dividend or other distribution (whether in cash, securities
or other property) with respect to any Equity Interests in the Company or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Company or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Company or any
Subsidiary, (d) employment and severance or termination arrangements between the
Company or its Subsidiaries and their respective officers and employees
(including management and employee benefit plans or agreements, subscription
agreements or similar agreements pertaining to the repurchase of Equity
Interests or similar rights with current or former employees, officers,
directors or other service providers and stock option or incentive plans and
other compensation arrangements) and (e) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, officers and employees.
SECTION 6.05Financial Covenants.
(a)Maximum Net Leverage Ratio. The Company will not permit the ratio (the “Net
Leverage Ratio”), determined as of the end of each of its fiscal quarters ending
on and after June 30, 2017, of (i) Consolidated Net Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 3.25 to 1.00;
provided, that the Company may, on not more than two (2) occasions during the
term of this Agreement, elect to increase the maximum Net Leverage Ratio
permitted under this Section 6.05(a) to 3.75 to 1.00 for a period of six (6)
consecutive fiscal quarters in connection with, and commencing with the first
fiscal quarter ending after, an Acquisition or series of consecutive
Acquisitions occurring during a consecutive ninety (90) day period if (x) the
aggregate consideration paid or to be paid in respect of such Acquisitions
equals or exceeds $300,000,000 or (y) EBITDA of the targets acquired in
connection with such Acquisitions equal or exceeds an amount equal to 10% of
Consolidated EBITDA of the Company and its Subsidiaries (calculated without
giving effect to such Acquisitions) for the period of four consecutive fiscal
quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the


68

--------------------------------------------------------------------------------





delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)) (each such
period, an “Adjusted Covenant Period”).
(b)Minimum Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters ending on and after June
30, 2017, of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense, in
each case for the period of four (4) consecutive fiscal quarters ending with the
end of such fiscal quarter, all calculated for the Company and its Subsidiaries
on a consolidated basis, to be less than 4.00 to 1.00.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise (including, without limitation, pursuant to
Article X);
(b)any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
(c)any representation or warranty made or deemed made by or on behalf of any
Borrower in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder shall prove to have been incorrect in any material respect when made
or deemed made;
(d)any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI;
(e)any Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those specified in clause (a), (b) or
(d) of this Article) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);
(f)the Company or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
the expiration of any applicable grace or cure periods provided for in the
applicable agreement or instrument under which such Indebtedness was created);
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice but after the expiration of any applicable grace or
cure periods provided for in the applicable agreement or instrument under which
such Indebtedness was created) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g)


69

--------------------------------------------------------------------------------





shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Company or any Material Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(j)one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (in excess of insurance coverage provided by a
creditworthy unaffiliated insurer that has not denied coverage) and not covered
by indemnifications for which an unaffiliated creditworthy third party is
contractually liable and has not denied coverage) shall be rendered against the
Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Company or any
Subsidiary to enforce any such judgment;
(k)an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or
(l)a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request,
or at the direction, of the Required Lenders shall, by notice to the Company,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Borrowers accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(j) hereof; and in
case of any event with respect to any Borrower described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding and cash collateral for the LC Exposure, together
with accrued interest thereon and all fees and other Obligations accrued
hereunder and under the other Loan Documents, shall automatically become due and
payable, without presentment, demand, protest or other


70

--------------------------------------------------------------------------------





notice of any kind, all of which are hereby waived by the Borrowers. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent at the request, or at the direction, of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity.
ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. It is understood and agreed that the use
of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


71

--------------------------------------------------------------------------------





The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Company (provided that no such consent shall be required if an Event of Default
under paragraphs (a), (b), (h) or (i) of Article VII shall have occurred and be
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.


72

--------------------------------------------------------------------------------





None of the Lenders or their Affiliates, if any, identified in this Agreement as
a Joint Bookrunner, Co-Syndication Agent,Co-Documentation Agent or joint lead
arranger shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of Lenders, those applicable
to all Lenders as such. Without limiting the foregoing, none of such Lenders or
such Affiliates shall have or be deemed to have a fiduciary relationship with
any Lender. Each Lender hereby makes the same acknowledgments with respect to
the relevant Lenders and their Affiliates in their respective capacities as
Joint Bookrunners, Co-Syndication Agents, Co-Documentation Agents or joint lead
arrangers, as applicable, as it makes with respect to the Administrative Agent
in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
ARTICLE IX
Miscellaneous
SECTION 9.01Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(i)if to any Borrower, to it c/o Brown & Brown, Inc., 220 South Ridgewood
Avenue, Daytona Beach, Florida 32114, Attention of R. Andrew Watts, Chief
Financial Officer (Telecopy No. 386) 239-7284; Telephone No. (386) 239-5770);
(ii)if to the Administrative Agent, (A) in the case of Borrowings denominated in
Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor 7,
Chicago, Illinois 60603, Attention of Dartonya Jackson (Telecopy No. (844)
490-5663), email: jpm.agency.cri@jpmchase.com) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360; Email:
loan_and_agency_london@jpmorgan.com), and in each case with a copy to JPMorgan
Chase Bank, N.A., 270 Park Avenue, 41st Floor, New York, New York 10017,
Attention of Hector Varona (Telecopy No. (646) 534-2235);
(iii)if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to it
at JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor 7, Chicago,
Illinois 60603, Attention of Dinesh Chandrasekaran (Email:
Chicago.lc.agency.activity.team@jpmorgan.com); and
(iv)if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).


73

--------------------------------------------------------------------------------





(b)Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)Electronic Systems.
(i)The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System, except to the extent of direct or actual damages
as are determined by a court of competent jurisdiction to have resulted from
such Agent Parties’ gross negligence or willful misconduct. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.


74

--------------------------------------------------------------------------------





SECTION 9.02Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment or as provided in Section 2.24 with respect to the extension of any
Maturity Date, and subject to clauses (c) and (e) below, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that any amendment or modification of the financial covenants in this Agreement
(or defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii) and this clause (ii) shall not be deemed to include a waiver of
default interest), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby (provided that this clause
(iii) shall not be deemed to include a waiver of default interest), (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date) or (vi) release the Company from its obligations
under Article X without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or any Issuing Bank hereunder without the
prior written consent of the Administrative Agent or such Issuing Bank, as the
case may be (it being understood that any change to Section 2.22 shall require
the consent of the Administrative Agent and each Issuing Bank); provided
further, that no such agreement shall amend or modify the provisions of Section
2.06 or any letter of credit application and any bilateral agreement between the
Company and any Issuing Bank regarding the respective rights and obligations
between the Company and such Issuing Bank in connection with the issuance of
Letters of Credit without the prior written consent of the Administrative Agent,
the Company and such Issuing Bank (or each Issuing Bank in the case of any
amendment or modification of Section 2.06), respectively. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver


75

--------------------------------------------------------------------------------





or other modification referred to in clause (i), (ii) or (iii) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be directly affected by such amendment, waiver or other modification.
(c)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (x) to add one or more
credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the initial Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i)  another bank
or other entity (including an existing Lender, an Affiliate of a Lender or an
Approved Fund) which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption (which such Non-Consenting Lender hereby agrees to
execute and deliver) and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, or (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) the outstanding principal
amount of its Loans and participations in LC Disbursements and all interest,
fees and other amounts then accrued but unpaid to such Non-Consenting Lender by
such Borrower hereunder to and including the date of termination, including
without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.
(e)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
(f)Notwithstanding the foregoing, no amendment or amendment and restatement of
this Agreement requiring the consent of “each Lender” or “each Lender directly
affected thereby,” which is in all other respects approved by the applicable
Lenders in accordance with this Section 9.02, shall require the consent or
approval of any Lender (i) which immediately after giving effect to such
amendment or amendment and restatement, shall have no Commitment or other
obligation to maintain or extend credit under this Agreement (as so amended or
amended and restated), including, without limitation, any obligation in respect
of any drawing under or participation in any Letter of Credit and (ii) which,
substantially contemporaneously with the effectiveness of such amendment or
amendment and restatement, is paid in full all amounts owing to it hereunder
(including, without limitation principal, interest and fees, but excluding
unmatured contingent obligations). From and after the effectiveness of any such
amendment or amendment and restatement, any such Lender shall be deemed to no
longer be a “Lender” hereunder or a party


76

--------------------------------------------------------------------------------





hereto; provided, that any such Lender shall retain the benefit of
indemnification and other provisions hereof which, by the terms hereof would
survive a termination of this Agreement.
SECTION 9.03Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (which, in the case of counsel, shall be
limited to the reasonable fees, charges and disbursements of one primary
counsel, and one local counsel in each applicable jurisdiction) in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank or any Lender (which, in the case of
counsel, shall be limited to the reasonable fees, charges and disbursements of
one primary counsel and one local counsel in each applicable jurisdiction for
the Administrative Agent and one counsel for all of the Lenders other than the
Administrative Agent, taken as a whole, and in the case of an actual or
reasonably perceived potential conflict of interest, one additional counsel for
each group of affected Lenders similarly situated, taken as a whole) in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)The Company shall indemnify the Administrative Agent, each Joint Bookrunner,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (which, in the case of counsel, shall be
limited to the reasonable fees, charges and disbursements of one primary counsel
and one local counsel in each applicable jurisdiction for all Indemnitees, taken
as a whole, and in the case of an actual or reasonably perceived potential
conflict of interest, one additional counsel for each group of affected
Indemnitees similarly situated, taken as a whole) incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby (including, without limitation, any commitment
letter in respect thereof), the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or any Related Indemnified Party thereof,
(y) the material breach by such Indemnitee or any Related Indemnified Party
thereof of its express obligations under this Agreement pursuant to a claim
initiated by any Borrower or (z) any dispute solely among Indemnitees (other
than (A) claims against any of the Administrative Agent or the Lenders or any of
their Affiliates in its capacity or in fulfilling


77

--------------------------------------------------------------------------------





its role as the Administrative Agent, an Issuing Bank, a lead arranger, a
bookrunner or any similar role under this Agreement and (B) arising as a result
of an act or omission by the Company or any of its Affiliates). As used herein,
any “Related Indemnified Party” of a Person means (1) any Controlling Person or
Controlled Affiliate of such Indemnitee, (2) the respective directors, officers,
advisers, auditors, accountants or employees of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates and (3) the respective agents or
representatives of such Indemnitee or any of its Controlling Persons or
Controlled Affiliates, in the case of this clause (3), acting on behalf of or at
the instructions of such Indemnitee, Controlling Person or such Controlled
Affiliate; provided that each reference to a Controlled Affiliate in this
sentence pertains to a Controlled Affiliate involved in the structuring,
arrangement, negotiation or syndication of this Agreement and the credit
facilities hereunder. Each of the Administrative Agent and the Lenders hereby
agrees, on behalf of itself and its Related Indemnified Parties, that any
settlement entered into by the Administrative Agent or such Lender,
respectively, and its Related Indemnified Party in connection with a claim or
proceeding for which an indemnity claim is made against any Borrower pursuant to
the preceding sentence shall be so entered into in good faith and not on an
arbitrary or capricious basis. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.
(c)To the extent that the Company fails to pay any amount required to be paid by
it to the Administrative Agent or any Issuing Bank under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent,
and each Revolving Lender severally agrees to pay to the applicable Issuing Bank
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Company’s failure to pay any such amount
shall not relieve the Company of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the applicable Issuing Bank in its capacity as such.
(d)To the extent permitted by applicable law, no Borrower shall assert, and each
Borrower hereby waives, any claim against any Indemnitee for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent of direct or actual damages as
are determined by a court of competent jurisdiction to have results from the
gross negligence or willful misconduct of such Indemnitee. Each party hereto
here by agrees not to assert and hereby waives any claim against any other party
hereto on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Company’s indemnification
obligations to Indemnitees in respect of claims made by third parties as set
forth in Section 9.03(b).
(e)All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
SECTION 9.04Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank (in accordance with the definition of Issuing Bank) that issues
any Letter of Credit), except that (i) no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or


78

--------------------------------------------------------------------------------





otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank (in accordance with the definition of Issuing Bank) that issues
any Letter of Credit), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(A)the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
any Event of Default described in clause (a), (b), (h) or (i) of Article VII has
occurred and is continuing, any other assignee;
(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)each Issuing Bank; provided that no consent of an Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default under clauses (a), (b), (h) or
(i) thereof has occurred and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are


79

--------------------------------------------------------------------------------





participants, together with a processing and recordation fee of $3,500, such fee
to be paid by either the assigning Lender or the assignee Lender or shared
between such Lenders; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative


80

--------------------------------------------------------------------------------





Agent and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b)(ii)(C) of this Section and any written consent to such
assignment required by paragraph (b)(i) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)Any Lender may, without the consent of any Borrower, the Administrative Agent
or any Issuing Bank, sell participations to one or more banks or other entities
(a “Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or to establish that a Loan Party has fulfilled its
reporting and withholding obligations under FATCA. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,


81

--------------------------------------------------------------------------------





the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority having jurisdiction over
such Lender, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06Counterparts; Integration; Effectiveness; Electronic Execution. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.


82

--------------------------------------------------------------------------------





SECTION 9.07Severability. Any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower against any of and all of the Obligations held by
such Lender. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. Each Lender shall use its commercially reasonable efforts to notify
the Company promptly upon the exercise of any such set off rights; provided that
the failure to provide such notice shall not modify, limit or otherwise mitigate
such Lender’s (and its Affiliates’) rights under this Section.
SECTION 9.09Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.
(b)Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
(c)Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in Section
9.09(b) in any federal or New York State court sitting in New York City. The
Company hereby represents, warrants and confirms that the Company has agreed to
accept such appointment. Said designation and appointment shall be irrevocable
by each such Subsidiary Borrower until all Loans, all reimbursement obligations,
interest thereon and all other amounts payable by such Subsidiary Borrower
hereunder and under the other Loan


83

--------------------------------------------------------------------------------





Documents shall have been paid in full in accordance with the provisions hereof
and thereof and such Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Subsidiary Borrower hereby
consents to process being served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City by service of process upon the Company as provided in this Section
9.09(d); provided that, to the extent lawful and possible, notice of said
service upon such agent shall be mailed by registered or certified air mail,
postage prepaid, return receipt requested, to the Company and (if applicable to)
such Subsidiary Borrower at its address set forth in the Borrowing Subsidiary
Agreement to which it is a party or to any other address of which such
Subsidiary Borrower shall have given written notice to the Administrative Agent
(with a copy thereof to the Company). Each Subsidiary Borrower irrevocably
waives, to the fullest extent permitted by law, all claim of error by reason of
any such service in such manner and agrees that such service shall be deemed in
every respect effective service of process upon such Subsidiary Borrower in any
such suit, action or proceeding and shall, to the fullest extent permitted by
law, be taken and held to be valid and personal service upon and personal
delivery to such Subsidiary Borrower. To the extent any Subsidiary Borrower that
is a Foreign Subsidiary has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), such Subsidiary Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
SECTION 9.10WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12Confidentiality. Each of the Administrative Agent, the Issuing Banks
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case such Person agrees, to the extent
practicable and not prohibited by applicable law or regulation, to inform the
Company promptly thereof prior to disclosure), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder,


84

--------------------------------------------------------------------------------





(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in (in each case other than an Ineligible
Institution), any of its rights or obligations under this Agreement or (ii) any
actual counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of the
Company, (h) on a confidential basis to (i) any rating agency in connection with
rating the Company or its Subsidiaries or the credit facilities provided for
herein or (ii) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis from a source other than the Company that is not known
to the Administrative Agent, such Issuing Bank or such Lender to be subject to a
duty of confidentiality to the Company or its Subsidiaries. For the purposes of
this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.13USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.
SECTION 9.14Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the


85

--------------------------------------------------------------------------------





maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.15No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to such
Borrower with respect thereto, and (C) such Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for such Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates is advising such Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction or has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Borrowers and
other companies with which it may have commercial or other relationships. With
respect to any securities and/or financial instruments so held by any Credit
Party or any of its customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.
In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrowers or their
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from any Borrower by virtue of the transactions


86

--------------------------------------------------------------------------------





contemplated by the Loan Documents or its other relationships with the Borrowers
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrowers, confidential information obtained
from other companies.
SECTION 9.16Prepayment of Loans under the Existing Credit Agreement. Each of the
signatories hereto that is also a party to the Existing Credit Agreement hereby
agrees that any and all required notice periods under the Existing Credit
Agreement in connection with the prepayment (if any) on the Effective Date of
any “Loans” under the Existing Credit Agreement are hereby waived and of no
force and effect.
SECTION 9.17Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE X
Company Guarantee
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, the Company
hereby absolutely and irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the
Obligations. The Company further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.
The Company hereby irrevocably and unconditionally agrees that if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify (subject to the limitations and
carve-outs in Section 9.03) the Administrative Agent, the Issuing Banks and the
Lenders immediately on demand against any cost, loss or liability they incur as
a result of any other Borrower or any of its Affiliates not paying any amount
which would, but for such unenforceability, invalidity or illegality,


87

--------------------------------------------------------------------------------





have been payable by such Borrower under this Article X on the date when it
would have been due (but so that the amount payable by the Company under this
indemnity will not exceed the amount which it would have had to pay under this
Article X if the amount claimed had been recoverable on the basis of a
guarantee).
The Company waives presentment to, demand of payment from and protest to any
Borrower (other than to the Company) of any of the Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of the Company hereunder shall not be affected by (a) the
failure of the Administrative Agent, any Issuing Bank or any Lender to assert
any claim or demand or to enforce any right or remedy against any Borrower under
the provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement other than as a result
of the payment in full in cash; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Obligations; (g) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act, omission or delay to do any other act (other
than payment in full in cash) which may or might in any manner or to any extent
vary the risk of the Company or otherwise operate as a discharge of a guarantor
as a matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, any Issuing Bank or any Lender in favor of any Borrower or
any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.
The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, any Issuing
Bank or any Lender upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
holder of Obligations in its discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Borrower


88

--------------------------------------------------------------------------------





by virtue hereof, upon the failure of any other Borrower to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, the Company hereby promises to and
will, upon receipt of written demand by the Administrative Agent, any Issuing
Bank or any Lender, forthwith pay, or cause to be paid, to the Administrative
Agent, any Issuing Bank or any Lender in cash an amount equal to the unpaid
principal amount of the Obligations then due, together with accrued and unpaid
interest thereon. The Company further agrees that if payment in respect of any
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York, Chicago or any other Eurocurrency Payment Office
and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or
disadvantageous to the Administrative Agent, any Issuing Bank or any Lender in
any material respect, then, at the election of the Administrative Agent, the
Company shall make payment of such Obligation in Dollars (based upon the
applicable Equivalent Amount in effect on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by the
Administrative Agent and, as a separate and independent obligation, shall
reimburse the Administrative Agent, any Issuing Bank and any Lender against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by the Company to the Administrative Agent, the Issuing Banks
and the Lenders.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.


89

--------------------------------------------------------------------------------





[Signature Pages Follow]






90

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BROWN & BROWN, INC.,
as the Company




By
/s/ J. Powell Brown


 
Name: J. Powell Brown
 
Title: President and Chief Executive Officer



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., individually as
a Lender, as an Issuing Bank and as Administrative Agent






By
/s/ Hector J. Varona


 
Name: Hector J. Varona
 
Title: Executive Director



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., individually as a
Lender, as an Issuing Bank and as Co-Syndication
Agent






By
/s/ Cameron Cardozo
 
Name: Cameron Cardozo
 
Title: Senior Vice President



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, individually as a
Lender, as an Issuing Bank, and as Co-Syndication Agent






By
/s/ Sinan Tarlan
 
Name: Sinan Tarlan
 
Title: Authorized Signatory



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





SUNTRUST BANK, individually as a Lender, as an Issuing Bank and as
Co-Syndication Agent






By
/s/ W. Bradley Hamilton
 
Name: W. Bradley Hamilton
 
Title: Director



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
individually as a Lender and as Co-Documentation Agent






By
/s/ Allison Burgun
 
Name: Allison Burgun
 
Title: Vice President



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





FIFTH THIRD BANK, individually as a Lender
and as Co-Documentation Agent






By
/s/ David A. Austin
 
Name: David A. Austin
 
Title: Senior Vice President



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually as a Lender and as
Co-Documentation Agent






By
/s/ William R. Goley
 
Name: William R. Goley
 
Title: Managing Director



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender and as Co-Documentation Agent






By
/s/ Kelly Rocheleau
 
Name: Kelly Rocheleau
 
Title: Assistant Vice President



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





BMO HARRIS BANK N.A., individually as a
Lender and as Co-Documentation Agent






By
/s/ Debra Basler
 
Name: Debra Basler
 
Title: Managing Director



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION, as
a Lender






By
/s/ Jennifer Fitzgerald
 
Name: Jennifer Fitzgerald
 
Title: Vice President



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





HANCOCK BANK, as a Lender






By
/s/ Kenneth C. Misemer
 
Name: Kenneth C. Misemer
 
Title: Senior Vice President



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





CADENCE BANK, N.A., as a Lender






By
/s/ Donald G. Preston
 
Name: Donald G. Preston
 
Title: SVP C&I Relationship Manager



Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------





SEASIDE NATIONAL BANK &TRUST, as a
Lender






By
/s/ Kevin Kilgannon
 
Name: Kevin Kilgannon
 
Title: Chief Risk Officer





Signature Page to Amended and Restated Credit Agreement
Brown & Brown, Inc. et al

--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS
LENDER
REVOLVING COMMITMENT
OUTSTANDING TERM LOANS
JPMORGAN CHASE BANK, N.A.
$94,666,666.00
$47,333,334.00
BANK OF AMERICA, N.A.
$94,666,666.00
$47,333,334.00
ROYAL BANK OF CANADA
$94,666,666.00
$47,333,334.00
SUNTRUST BANK
$94,666,666.00
$47,333,334.00
U.S. BANK NATIONAL ASSOCIATION
$84,666,667.00
$42,333,333.00
BMO HARRIS BANK N.A.
$84,666,667.00
$42,333,333.00
FIFTH THIRD BANK
$52,666,667.00
$26,333,333.00
WELLS FARGO BANK, NATIONAL ASSOCIATION
$52,666,667.00
$26,333,333.00
PNC BANK, NATIONAL ASSOCIATION
$52,666,667.00
$26,333,333.00
CAPITAL ONE, NATIONAL ASSOCIATION
$48,666,667.00
$24,333,333.00
HANCOCK BANK
$16,666,667.00
$8,333,333.00
CADENCE BANK, N.A.
$16,666,667.00
$8,333,333.00
SEASIDE NATIONAL BANK & TRUST
$12,000,000.00
$6,000,000.00
AGGREGATE COMMITMENT
$800,000,000.00
$400,000,000.00
 
 
 









--------------------------------------------------------------------------------






SCHEDULE 3.01
SUBSIDIARIES
The Company owns 100% of the capital stock or other equity interest of the
following Subsidiaries, either directly or indirectly:
Subsidiary
Jurisdiction of Incorporation/Organization
Acumen RE Management Corporation
Delaware
Adeo Solutions, LLC
Massachusetts
Advocate Insurance Services Corp.
Delaware
Advocator Group Holding Company, Inc.
Florida
Aevo Insurance Services, LLC
Florida
AFC Insurance, Inc.
Pennsylvania
AGIA Premium Finance Company, Inc.
California
Allocation Services, Inc.
Florida
American Claims Management - Atlantic Region, LLC
Georgia
American Claims Management, Inc.
California
American Specialty Insurance & Risk Services, Inc.
Indiana
Apex Insurance Agency, Inc.
Virginia
Aquiline Wright Holdings 1, Inc.
Delaware
Aquiline Wright Holdings 2, Inc.
Delaware
Arrowhead General Insurance Agency - Atlantic Region, LLC
Georgia
Arrowhead General Insurance Agency Holding Corp.
Delaware
Arrowhead General Insurance Agency Superholding Corp.
Delaware
Arrowhead General Insurance Agency, Inc.
Minnesota
Arrowhead Specialty Underwriting, LLC
Georgia
AVIRS Acquisition, LLC
Pennsylvania
Axiom Re, LP
Florida
Azure International Holding Co.
Delaware
B&B Canada Holdco, Inc.
Delaware
B&B Fitness PG, Inc.
Colorado
B&B Metro Holding, Inc.
New Jersey
B&B PF, LLC
Pennsylvania
B&B Protector Plans, Inc.
Florida
B&B TN Holding Company, Inc.
Delaware
BB FL Holding 2, LLC
Florida
BB FL Holding, LLC
Florida
Beecher Carlson Brokerage, Ltd.
Bermuda
Beecher Carlson Cayman, Ltd.
Cayman Islands
Beecher Carlson Holdings, Inc.
Delaware
Beecher Carlson Insurance Services of Colorado, LLC
Colorado
Beecher Carlson Insurance Services, LLC
California
Beecher Carlson Management, Ltd.
Bermuda
Beecher Carlson of Florida, Inc.
Florida
Benefit Integration Management Services, LLC
Delaware
Brown & Brown Acquisition Group, LLC
Delaware
Brown & Brown Agency of Insurance Professionals, Inc.
Oklahoma
Brown & Brown Benefit Advisors, Inc.
New Jersey





LEGAL02/37352972v3

--------------------------------------------------------------------------------





Subsidiary
Jurisdiction of Incorporation/Organization
Brown & Brown Disaster Relief Foundation, Inc.
Florida
Brown & Brown Insurance Agency of Virginia, Inc.


Virginia
Brown & Brown Insurance Brokers of Sacramento, Inc.


California
Brown & Brown Insurance of Arizona, Inc.


Arizona
Brown & Brown Insurance of Georgia, Inc.


Georgia
Brown & Brown Insurance of Nevada, Inc.
Nevada
Brown & Brown Insurance Services of California, Inc.
California
Brown & Brown Insurance Services of The Bay Area, Inc.
California
Brown & Brown Lone Star Insurance Services, Inc.
Texas
Brown & Brown Metro, Inc.
New Jersey
Brown & Brown NJ Holding Co., Inc.
Florida
Brown & Brown of Arkansas, Inc.
Arkansas
Brown & Brown of Bartlesville, Inc.
Oklahoma
Brown & Brown of Canada, Inc.
Ontario
Brown & Brown of Central Carolina, Inc.
North Carolina
Brown & Brown of Central Michigan, Inc.
Michigan
Brown & Brown of Central Oklahoma, Inc.
Oklahoma
Brown & Brown of Colorado, Inc.
Colorado
Brown & Brown of Connecticut, Inc.
Connecticut
Brown & Brown of Delaware, Inc.
Delaware
Brown & Brown of Detroit, Inc.
Michigan
Brown & Brown of Florida, Inc.
Florida
Brown & Brown of Garden City, Inc.
Florida
Brown & Brown of Illinois, Inc.
Illinois
Brown & Brown of Indiana, LLC
Indiana
Brown & Brown of Iowa, Inc.
Iowa
Brown & Brown Kentucky, Inc.
Kentucky
Brown & Brown of Lehigh Valley, LP
Pennsylvania
Brown & Brown of Louisiana, LLC
Louisiana
Brown & Brown of Massachusetts, LLC
Massachusetts
Brown & Brown of Michigan, Inc.
Michigan
Brown & Brown of Minnesota, Inc.
Minnesota
Brown & Brown of Mississippi, LLC
Delaware
Brown & Brown of Missouri, Inc.
Missouri
Brown & Brown of Nashville, Inc.
Tennessee
Brown & Brown of New Hampshire, Inc.
New Hampshire
Brown & Brown of New Jersey, LLC
New Jersey
Brown & Brown of New Mexico, Inc.
New Mexico
Brown & Brown of New York, Inc.
New York
Brown & Brown of North Dakota, Inc.
North Dakota
Brown & Brown of Northern Illinois, Inc.
Delaware
Brown & Brown of Ohio, LLC
Ohio
Brown & Brown of Oregon, LLC
Oregon
Brown & Brown of Pennsylvania, LP
Pennsylvania
Brown & Brown of South Carolina, Inc.
South Carolina
Brown & Brown of Tennessee, Inc.
Tennessee
Brown & Brown of Washington, Inc.
Washington
Brown & Brown of West Virginia, Inc.
West Virginia
Brown & Brown of Wisconsin, Inc.
Wisconsin



LEGAL02/37352972v3                    2

--------------------------------------------------------------------------------





Subsidiary
Jurisdiction of Incorporation/Organization
Brown & Brown PA Holding Co. 2, LLC
Florida
Brown & Brown PA Holding Co., LLC
Florida
Brown & Brown Program Insurance Services, Inc.
California
Brown & Brown Programs (CA), Inc.
Ontario
Brown & Brown Realty Co.
Delaware
Brown & Brown West Coast, Inc.
California
Brown Holding, Inc.
Illinois
CC Acquisition Corp.
Florida
Decus Holdings (UK) Limited
United Kingdom
Decus Insurance Brokers Limited
United Kingdom
ECC Insurance Brokers, Inc.
Illinois
Elohssa, Inc.
Florida
Florida Intracoastal Underwriters, Limited Company
Florida
Grocer Re Insurance Ltd.
Cayman Islands
Healthcare Insurance Professionals, Inc.
Texas
Hull & Company of New York, Inc.
New York
Hull & Company, Inc.
Florida
ICA, LP
North Carolina
Independent Consulting & Risk Management Services, Inc.
California
Industry Consulting Group, Inc.
Florida
International E & S Insurance Brokers, Inc.
California
Investigation Solutions, Inc.
California
Irving Weber Associates, Inc.
New York
MacDuff Underwriters, Inc.
Florida
Madoline Corporation
Florida
Marquee Managed Care Solutions, Inc.
California
Monarch Management Corporation
Kansas
National ConnectForce Claims, Inc.
California
New SSAD Holding, LLC
Delaware
OnPoint Insurance Services, LLC
Delaware
OnPoint Underwriting, Inc.
Delaware
Pacific Resources Benefits Advisors, LLC
Illinois
Peachtree Special Risk Brokers of New York, LLC
New York
Peachtree Special Risk Brokers, LLC
Georgia
Preferred Governmental Claim Solutions, Inc.
Florida
Premier Interpreting & Transportation, Inc.
California
Proctor Financial, Inc.
Michigan
Program Management Services, Inc.
Florida
Public Risk Underwriters Insurance Services of Texas, LLC
Texas
Public Risk Underwriters of Florida, Inc.
Florida
Public Risk Underwriters of Illinois, LLC
Illinois
Public Risk Underwriters of Indiana, LLC
Indiana
Public Risk Underwriters of New Jersey, Inc.
New Jersey
Public Risk Underwriters of The Northwest, Inc.
Washington
Public Risk Underwriters, LLC
Florida
Risk Management Associates, Inc.
Florida
Social Security Advocates for the Disabled, LLC
Delaware
Spectrum Wholesale Insurance Services, LLC
Delaware
Superior Recovery Services, Inc.
California





LEGAL02/37352972v3                    3

--------------------------------------------------------------------------------





Subsidiary
Jurisdiction of Incorporation/Organization
Texas Security General Insurance Agency, Inc.
Texas
The Advocator Group, LLC
Florida
The Wright Insurance Group LLC
Delaware
Title Pac, Inc.
Oklahoma
Tribal Nation Insurance Services, LLC
Connecticut
TSG Premium Finance, LLC
Texas
USIS, Inc.
Florida
Valiant Insurance Services, LLC (f/k/a Alexander Anthony Insurance, LLC)
Utah
Wight Managed Care LLC
New York
Wright National Flood Insurance Company
Texas
Wright National Flood Insurance Services, LLC
Delaware
Wright Program Management, LLC
Delaware
Wright Risk Consulting, LLC
Delaware
Wright Risk Management Company, LLC
Delaware
Wright RPG, LLC
Delaware
Wright Specialty Insurance Agency, LLC
Delaware
WRM America Intermediate Holding Co., Inc.
Delaware
YouZoom Insurance Services, Inc.
California





LEGAL02/37352972v3                    4

--------------------------------------------------------------------------------






SCHEDULE 6.01
EXISTING INDEBTEDNESS
None.




LEGAL02/37352972v3                    5

--------------------------------------------------------------------------------






SCHEDULE 6.02
EXISTING LIENS
None.




LEGAL02/37352972v3                    6

--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:
___________________________________
 
 
 
2.
Assignee:
___________________________________
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
 
 
3.
Borrower(s):
  Brown & Brown, Inc. and certain Subsidiary Borrowers
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of June 28, 2017 among Brown
& Brown, Inc., the Subsidiary Borrowers from time to time party thereto, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents party thereto
 
 
 
6.
Assigned Interest:
 







 

1 Select as applicable.






--------------------------------------------------------------------------------





Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
 
 
Title:

ASSIGNEE
[NAME OF ASSIGNEE]
By:
 
 
Title:

Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent [and an Issuing Bank]
By:
 
 
Title:



 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).
3 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.






2

--------------------------------------------------------------------------------





[OTHER ISSUING BANKS], as
an Issuing Bank4 
By:
 
 
Title:







[Consented to:]5 
BROWN & BROWN, INC.
By:
 
 
Title:































































 

4 To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.
5 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.


3

--------------------------------------------------------------------------------






ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually




--------------------------------------------------------------------------------





executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.


2

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
BROWN & BROWN, INC.
COMPLIANCE CERTIFICATE
I, the undersigned, [Name of Financial Officer], [Title of Financial Officer] of
Brown & Brown, Inc. (the “Company”), a Florida corporation, do hereby certify,
solely in my capacity as an officer of the Company and not in my individual
capacity, on behalf of the Company, that:
1.    This Certificate is furnished pursuant to the Amended and Restated Credit
Agreement, dated as of June 28, 2017, among the Company, the Lenders and agents
party thereto, and JPMorgan Chase Bank, N.A. as Administrative Agent (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Unless otherwise defined here in, capitalized terms used in
this Certificate shall have the meanings set forth in the Credit Agreement.


2.    [for quarterly financial statements: The quarterly financial statements
delivered herewith present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes];


3.    I have no knowledge of the existence of any Default as of the date of this
Certificate [except as set forth below, which describes the nature of the
condition or event that constitutes such Default the action which the Company
has taken, is taking, or proposes to take with respect to each such condition or
event]; and


4.    Exhibit A attached hereto sets forth in reasonable detail financial data
and computations evidencing the Company’s compliance with the financial
covenants set forth in Section 6.05 of the Credit Agreement, all of which data
and computations are true, complete and correct in all material respects.


Described below are the exceptions, if any, to paragraph 3 by listing, in
reasonable detail, the nature of the condition or event, the period during which
it has existed and the action which the Company has taken, is taking, or
proposes to take with respect to each such condition or event:
[___________]


(signature page follows)


        




--------------------------------------------------------------------------------





The foregoing certifications, together with the computations set forth in
Exhibit A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this _____ day of __________, 20___.
    
BROWN & BROWN INC.


By: ______________________________
Name:
Title:








--------------------------------------------------------------------------------








EXHIBIT A


Compliance as of ____________ _____, 20___ with
Section 6.05 of the Credit Agreement


[calculations attached]






--------------------------------------------------------------------------------






EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated as of __________, 20___ (this “Supplement”),
by and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of June 28, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Brown &
Brown, Inc. (the “Company”), the Subsidiary Borrowers from time to time party
thereto ,the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment, provide a
Revolving Commitment (in the case of an existing Term Lender) and/or to
participate in such a tranche;
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment/provide a Revolving Commitment] [and] [provide a commitment with
respect to a tranche of Incremental Term Loans] under the Credit Agreement by
executing and delivering to the Company and the Administrative Agent this
Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[__________], thereby making the aggregate
amount of its total Revolving Commitments equal to $[__________]] provide a
Revolving Commitment of $_____]1 [and] [provide a commitment in respect of
Incremental Term Loans in an equal to $[__________] with respect thereto].
[Attached hereto as Annex I is the form of Incremental Term Loan Amendment
agreed to by the parties hereto which Incremental Term Loan Amendment shall
become effective on or prior to _________, 20__].
2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.


 

1 In the case of an existing Term Lender.






--------------------------------------------------------------------------------





5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]




By:
 
Name:
 
Title:
 



Accepted and agreed to as of the date first written above:


BROWN & BROWN, INC.




By:
 
Name:
 
Title:
 



Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:
 
Name:
 
Title:
 









3

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of June 28, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Brown &
Brown, Inc. (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
[become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Revolving Commitment of $[__________]]
[and] [provide a commitment with respect to Incremental Term Loans of
$[__________]]. Attached hereto as Annex I is the form of Incremental Term Loan
Amendment agreed to by the parties hereto which Incremental Term Loan Amendment
shall become effective on or prior to _________, 20__. As of the effective date
of the Incremental Term Loan Amendment, the undersigned Augmenting Lender shall
(automatically, and without further action by any party) become a Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto.
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received or has been accorded the opportunity to receive a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and has reviewed such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender and (f) is not an Ineligible Institution.




--------------------------------------------------------------------------------





3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]




By:
 
Name:
 
Title:
 

Accepted and agreed to as of the date first written above:


BROWN & BROWN, INC.




By:
 
Name:
 
Title:
 



Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:
 
Name:
 
Title:
 









--------------------------------------------------------------------------------






EXHIBIT E
LIST OF CLOSING DOCUMENTS
BROWN & BROWN, INC.
CERTAIN SUBSIDIARY BORROWERS
CREDIT FACILITIES
June 28, 2017
LIST OF CLOSING DOCUMENTS1 
A. LOAN DOCUMENTS
1.
Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
Brown & Brown, Inc., a Florida corporation (the “Company”), the Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the institutions from time to time party thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Revolving Lenders in an
initial aggregate principal amount of $800,000,000 and a term loan facility to
the Company from the Term Lenders in an initial aggregate principal amount of
$400,000,000.

SCHEDULES
Schedule 2.01
--
Commitments
Schedule 3.01
--
Subsidiaries
Schedule 6.01
--
Existing Indebtedness
Schedule 6.02
--
Existing Liens

EXHIBITS
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
Form of Compliance Certificate
Exhibit C
--
Form of Increasing Lender Supplement
Exhibit D
--
Form of Augmenting Lender Supplement
Exhibit E
--
List of Closing Documents
Exhibit F-1
--
Form of Borrowing Subsidiary Agreement
Exhibit F-2
--
Form of Borrowing Subsidiary Termination
Exhibit G-1
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit G-2
--
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit G-3
--
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

 

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.




--------------------------------------------------------------------------------





Exhibit G-4
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit H-1
--
Form of Borrowing Request
Exhibit H-2
--
Form of Interest Election Request



2.
Notes executed by the initial Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

B. CORPORATE DOCUMENTS
3.
Certificate of the Secretary or an Assistant Secretary of each Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Borrower, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Borrower as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Borrower authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Borrower
authorized to sign the Loan Documents to which it is a party, and authorized to
request a Borrowing or the issuance of a Letter of Credit under the Credit
Agreement.

4.
Good Standing Certificate (or analogous documentation if applicable) for each
Borrower from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

C. OPINIONS
5.
Opinion of special outside counsel for the Company.

6.
Opinion of internal counsel of the Company.

E. CLOSING CERTIFICATES AND MISCELLANEOUS
7.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) that all of the representations and
warranties contained in Article III of the Credit Agreement are true and correct
and (ii) that no Default or Event of Default has occurred and is then
continuing.

8.
An affidavit by a Financial Officer of each Borrower organized in the State of
Florida that the Loan Documents executed by such Borrower have been executed and
delivered outside of the State of Florida or evidence that all applicable stamp
tax or other tax related to the Loan Documents are being paid.







--------------------------------------------------------------------------------






EXHIBIT F-1
[FORM OF]
BORROWING SUBSIDIARY AGREEMENT
BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among Brown & Brown, Inc., a
Florida corporation (the “Company”), [Name of Subsidiary Borrower], a
[__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”).
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 28, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Subsidiary Borrowers from
time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. Under the Credit Agreement, the Lenders have agreed,
upon the terms and subject to the conditions therein set forth, to make Loans to
certain Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [______________].]
Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement (excluding the
representations and warranties set forth in Sections 3.04(b) and 3.06(a) of the
Credit Agreement) are true and correct in all material respects (or, in the case
of any such representation or warranty qualified by materiality or Material
Adverse Effect, in all respects), other than any such representations given as
of a particular date, in which case they shall be true and correct in all
material respects (or, in the case of any such representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of that
date. [INSERT OTHER PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR
ITS COUNSELS] The Company agrees that the Guarantee of the Company contained in
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, the New Borrowing Subsidiary
shall be a party to the Credit Agreement and shall constitute a “Subsidiary
Borrower” for all purposes thereof, and the New Borrowing Subsidiary hereby
agrees to be bound by all provisions of the Credit Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
[Signature Page Follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
BROWN & BROWN, INC.




By:
 
 
Name:
 
Title:



[NAME OF NEW BORROWING SUBSIDIARY]
By:
 
 
Name:
 
Title:



JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By:
 
 
Name:
 
Title:







2

--------------------------------------------------------------------------------






EXHIBIT F-2
[FORM OF]
BORROWING SUBSIDIARY TERMINATION
JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
[10 South Dearborn Street]
[Chicago, Illinois 60603]
Attention: [__________]
[Date]
Ladies and Gentlemen:
The undersigned, Brown & Brown, Inc. (the “Company”), refers to the Amended and
Restated Credit Agreement dated as of June 28, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Subsidiary Borrowers from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit Agreement. [The
Company represents and warrants that no Loans made to the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all amounts payable by
the Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof.] [The Company acknowledges that the
Terminated Borrowing Subsidiary shall continue to be a Borrower until such time
as all Loans made to the Terminated Borrowing Subsidiary shall have been prepaid
and all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement shall have been paid in full, provided that the Terminated
Borrowing Subsidiary shall not have the right to make further Borrowings under
the Credit Agreement.]
[Signature Page Follows]




--------------------------------------------------------------------------------





This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
Very truly yours,
BROWN & BROWN, INC.
By:
 
 
Name:
 
Title:



Copy to: JPMorgan Chase Bank, N.A.
[10 South Dearborn Street]
[Chicago, Illinois 60603]




2

--------------------------------------------------------------------------------






EXHIBIT G-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 28, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Brown & Brown, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: __________, 20[__]









--------------------------------------------------------------------------------






EXHIBIT G-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 28, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Brown & Brown, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
Date: ________ __, 20[__]







--------------------------------------------------------------------------------






EXHIBIT G-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 28, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Brown & Brown, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W- 8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
 
 
Date: ________ __, 20[__]







--------------------------------------------------------------------------------






EXHIBIT G-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 28, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Brown & Brown, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: ________ __, 20[__]





--------------------------------------------------------------------------------






EXHIBIT H-1
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[10 South Dearborn
Chicago, Illinois 60603
Attention: [__________]
Facsimile: [__________]]9 


With a copy to:


[__________]
[__________]
Attention: [__________]
Facsimile: [__________]
Re: Brown & Brown, Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 28, 2017 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Brown &
Brown, Inc. (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. The [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] hereby gives you notice pursuant to Section
2.03 of the Credit Agreement that it requests a Borrowing under the Credit
Agreement, and in that connection the [undersigned Borrower][Company, on behalf
of [Subsidiary Borrower],] specifies the following information with respect to
such Borrowing requested hereby:


1.
Name of Borrower: __________

2.
The requested Borrowing is in respect of the Revolving Commitment

3.
Aggregate principal amount of Borrowing:10 __________

4.
Date of Borrowing (which shall be a Business Day): __________

 

9 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).
10 Not less than applicable amounts specified in Section 2.02(c).




--------------------------------------------------------------------------------





5.
Type of Borrowing (ABR or Eurocurrency): __________

6.
Interest Period (if a Eurocurrency Borrowing):11__________

7.
Agreed Currency: __________

8.
Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed: __________

[Signature Page Follows]








































 

11 Which must comply with the definition of “Interest Period” and end not later
than the applicable Maturity Date.


--2-

--------------------------------------------------------------------------------






The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 To be included only for Borrowings on the
Effective Date. 4.02 of the Credit Agreement are satisfied as of the date
hereof.


Very truly yours,


[BROWN & BROWN, INC.,
as the Company]
[SUBSIDIARY BORROWER,
as a Borrower]




By:______________________________
Name:
Title:






































































 

1 To be included only for Borrowing on the Effective Date.




--------------------------------------------------------------------------------






EXHIBIT H-2
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[10 South Dearborn
Chicago, Illinois 60603
Attention: [_______]
Facsimile: ([___]) [___]-[_____]]1 
Re: Brown & Brown, Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 28, 2017 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Brown &
Brown, Inc. (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. The [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] hereby gives you notice pursuant to Section
2.08 of the Credit Agreement that it requests to [convert][continue] an existing
Borrowing under the Credit Agreement, and in that connection the [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] specifies the following
information with respect to such [conversion][continuation] requested hereby:


1.
List Borrower, date, Type, Class, principal amount, Agreed Currency and Interest
Period (if applicable) of existing Borrowing: __________

2.
Aggregate principal amount of resulting Borrowing: __________

3.
Effective date of interest election (which shall be a Business Day): __________

4.
Type of Borrowing (ABR or Eurocurrency): __________

5.
Interest Period (if a Eurocurrency Borrowing)-2: . __________

6.
Agreed Currency: __________

[Signature Page Follows]



1 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).
2Which must comply with the definition of “Interest Period” and end not later
than the applicable Maturity Date.




--------------------------------------------------------------------------------







Very truly yours,


[BROWN & BROWN, INC.,
as the Company]
[SUBSIDIARY BORROWER,
as a Borrower]




By:______________________________
Name:
Title:




